Exhibit 10.23

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF FEBRUARY 20, 2003

BY AND AMONG

GABLES REALTY LIMITED PARTNERSHIP
AND 
GABLES-TENNESSEE PROPERTIES, L.L.C.,
AS BORROWERS

WACHOVIA SECURITIES, INC.,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER,

WACHOVIA BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

JPMORGAN CHASE BANK,
AS CO-DOCUMENTATION AGENT,

PNC BANK, NATIONAL ASSOCIATION,
AS CO-DOCUMENTATION AGENT,

AMSOUTH BANK,
AS SYNDICATION AGENT,

AND

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,
AS LENDERS

 

 

 

 

 

 

 



THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 20, 2003
by and among GABLES REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
("Parent"), GABLES-TENNESSEE PROPERTIES, L.L.C., a Tennessee limited liability
company ("Gables-TN"; Parent and Gables-TN are hereinafter referred to
collectively as "Borrowers"), each of the financial institutions initially a
signatory hereto together with their assignees pursuant to Section 12.5(d)
(collectively, the "Lenders" and individually a "Lender"), and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Agent (the "Agent").

WHEREAS, the Borrowers, Wachovia Bank, National Association and certain other
lenders entered into that certain Fourth Amended and Restated Credit Agreement
dated as of June 27, 2002, as amended to date (the "Fourth Amended Credit
Agreement"); and

WHEREAS, Borrowers have requested that Agent and the Lenders amend certain
provisions of the Fourth Amended Credit Agreement; and

WHEREAS, Agent, Borrowers and the Lenders desire to amend and restate the Fourth
Amended Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby amend and restate the Fourth Amended
Credit Agreement in its entirety as follows:

ARTICLE I. DEFINITIONS


Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

"Additional Costs" has the meaning given that term in Section 4.1.

"Adjusted EBITDA" means as of any date the sum of (a)(i) EBITDA for the most
recently ended fiscal quarter of Parent multiplied by (ii) four (4), less (b)
the Capital Reserve.

"Adjusted Eurodollar Rate" means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against "Eurocurrency
liabilities" as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extensions of credit or other assets which
includes loans by an office of any Lender outside of the United States of
America to residents of the United States of America).

"Affiliate" means as to any Person: (a) any other Person directly or indirectly
controlling, controlled by, or under common control with such Person; (b) any
other Person directly or indirectly owning or holding twenty percent (20.0%) or
more of any Equity Interest in such Person; or (c) any other Person twenty
percent (20.0%) or more of whose voting stock or other Equity Interest is
directly or indirectly owned or held by such Person. For purposes of this
definition, "control" (including with correlative meanings, the terms
"controlling", "controlled by" and "under common control with") means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. The Affiliates of a Person shall
include any executive officer or director of such Person.

"Agent" means Wachovia Bank, as contractual representative for the Lenders under
the terms of this Agreement, and any of its successors.

"Agreement Date" means the date as of which this Agreement is dated.

"Applicable Law" means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all applicable governmental bodies and all
orders and decrees of all courts, tribunals and arbitrators of any such
governmental bodies.

"Applicable Margin" means at any time the percentage rate per annum set forth
below in the Base Rate Margin column with respect to Base Rate Loans or the
LIBOR Margin column with respect to LIBOR Loans determined based upon the Credit
Rating of Parent (and the Leverage Ratio, as provided below):


Pricing Level Base Rate Margin LIBOR Margin Pricing Level 1 [-0.25%] 0.70%
Pricing Level 2A [-0.25%] 0.85% Pricing Level 2B [-0.25%] 0.95% Pricing Level 3
[-0.25%] 1.05% Pricing Level 4 [-0.25%] 1.25%

As of the Agreement Date, the Applicable Margin is determined based on Pricing
Level 2B. Any issuance, change or withdrawal of a Credit Rating or other
circumstance that would result in a change to a different Pricing Level shall
effect a change in the Applicable Margin, as applicable, on each Performance
Pricing Determination Date (provided that each change in the Applicable Margin
as a result of a change in the Credit Rating shall be effective only for Loans
(including Conversions or Continuations) which are made on or after the date of
the relevant Performance Pricing Determination Date).

In the event that the Applicable Margin is to be determined based upon the
Leverage Ratio, the Applicable Margin shall not be adjusted based upon the
Leverage Ratio, if at all, until the Performance Pricing Determination Date
(provided that each change in the Applicable Margin as a result of a change in
the Leverage Ratio shall be effective only for Loans (including Conversions or
Continuations) which are made on or after the date of the relevant Performance
Pricing Determination Date). In the event that Borrowers shall fail to deliver
to the Agent a quarterly Compliance Certificate on or before the date required
by Section 8.3, and the Credit Rating of Parent is such that the Borrowers would
qualify for either Pricing Level 2A or Pricing Level 2B, then without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 2B until such failure is cured
within any applicable cure period.

"Assignee" has the meaning given that term in Section 12.5(d).

"Assignment and Acceptance Agreement" means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

"Bankruptcy Code" means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

"Base Rate" means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

"Base Rate Loan" means a Loan bearing interest at a rate based on the Base Rate.

"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

"Bond Documents" means each document, agreement or instrument executed and
delivered by any Person evidencing, securing or otherwise relating to the Gables
Credit Enhanced Bonds.

"Bond Enhanced Debt" means as of any date the sum of (a) the Indebtedness under
the Tax Exempt Bonds of the Parent and its Subsidiaries determined on a
consolidated basis, plus (b) Parent's and its Subsidiaries' pro rata share of
the Indebtedness under Tax Exempt Bonds of its Unconsolidated Affiliates (other
than Excluded Unconsolidated Affiliates) but without double-counting.

"Bond Enhancement Value" means as of any date the lesser of (a) $28,227,000 or
(b) the sum of (i) (A) total Bond Enhanced Debt multiplied by (B) .01 (or one
percent), divided by (ii) the Capitalization Rate.

"Borrowers" has the meaning set forth in the introductory paragraph hereof.
Borrowers are jointly and severally liable with respect to the Obligations.

"Business Day" means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the 
London interbank market.

"Capital Reserve" means with respect to the Multifamily Properties (including
Gables Bond Enhanced Properties) and Non-Multifamily Properties now or hereafter
owned, or occupied under a Ground Lease, by Parent, any of the Subsidiaries or
any other Loan Party, an annual capital replacement reserve in the amount equal
to $200 multiplied by the aggregate number of apartment units within such
Properties. Notwithstanding the foregoing, Capital Reserves will not apply to
any such Multifamily Properties or Non-Multifamily Properties which are not also
Completed Properties.

"Capitalization Rate" means 8.65%.

"Capitalized Lease Obligation" means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on the balance sheet prepared in
accordance with GAAP of the applicable Person as of the applicable date.

"Cash Equivalents" means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
two years from the date acquired; (b) certificates of deposit with maturities of
not more than two years from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at the time of
the acquisition thereof at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody's, in each case with maturities of
not more than two years from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have at
the time of the acquisition thereof net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (d) above.

"Change of Control" means the occurrence of any of the following:

(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) is or
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have "beneficial ownership"
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty-three percent (33%) of the total voting power of
the then outstanding voting stock of GBP;

(b) as of any date a majority of the Board of Trustees of GBP consists of
individuals who were not either (i) directors of GBP as of the corresponding
date of the previous year, (ii) selected or nominated to become directors by the
Board of Trustees of GBP of which a majority consisted of individuals described
in clause (b) (i) above, or (iii) selected or nominated to become directors by
the Board of Trustees of GBP of which a majority consisted of individuals
described in clause (b) (i) above and individuals described in clause (b) (ii),
above;

(c) GBP fails to directly own all of the Equity Interests of General Partner;

(d) General Partner fails to directly own an Equity Interest in Parent, shall
fail to be the sole general partner of Parent, or shall fail to control the
management and policies of Parent;

(e) GBP fails to own, directly or indirectly, at least fifty-five percent (55%)
of the Equity Interests of Parent; or

(f) Subject to the terms of Section 7.12(c), Gables-TN shall fail to be a Wholly
Owned Subsidiary of Parent and General Partner.

"Co-Documentation Agent" means JPMorgan Chase Bank and PNC Bank, National
Association.

"Collateral Account" means a special non-interest bearing deposit account
maintained by the Agent at the Principal Office and under its sole dominion and
control.

"Commitment" means, as to each Lender, such Lender's obligation to make
Revolving Loans pursuant to Section 2.1, to issue (in the case of the Issuing
Lender) or participate in (in the case of the other Lenders) Letters of Credit
pursuant to Section 2.4 and to participate in Swingline Loans pursuant to
Section 2.2, to an amount up to, but not exceeding (but in the case of the
Lender acting as the Issuing Lender excluding the aggregate amount of
participations in the Letters of Credit held by other Lenders), the amount set
forth for such Lender on its signature page hereto as such Lender's "Commitment
Amount" or as set forth in the applicable Assignment and Acceptance Agreement,
as the same may be reduced from time to time pursuant to Section 2.12, increased
pursuant to Section 2.15, or as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 12.5.

"Commitment Percentage" means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender's Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the "Commitment Percentage" of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

"Competitive Advance" means a Loan made to Borrowers by any Lender not
determined by that Lender's Commitment Percentage pursuant to Section 2.3.

"Competitive Advance Note" means the promissory note made by Borrowers in favor
of a Lender to evidence the Competitive Advances made by that Lender,
substantially in the form of Exhibit B.

"Competitive Bid" means a written bid to provide a Competitive Advance
substantially in the form of Exhibit C, signed by a Responsible Officer of a
Lender and properly completed to provide all information required to be included
therein.

"Competitive Bid Request" means a written request submitted by Borrowers to the
Agent to provide a Competitive Bid, substantially in the form of Exhibit D
signed by a Responsible Officer of Borrowers and properly completed to provide
all information required to be included therein.

"Completed Property" means any Multifamily Property (or phase of a Multifamily
Property) that constituted Construction-in-Process until the first to occur of
(a) one (1) year following completion of such Multifamily Property (or phase
thereof) as evidenced by the issuance of a temporary or permanent certificate of
occupancy (whichever occurs first) for such Multifamily Property or any phase
thereof, and (b) the first day of the first fiscal quarter following the date on
which such Multifamily Property (or phase thereof) is at least eighty percent
(80%) occupied by tenants who are paying rent under executed leases.

"Compliance Certificate" has the meaning given that term in Section 8.3.

"Consolidated Income Available for Distribution" means, in any period of four
(4) fiscal quarters, the sum of the following for such period, calculated on a
consolidated basis for the Parent and its Subsidiaries: (i) EBITDA, less (ii)
GAAP Interest Expense less (iii) letter of credit fees on Tax Exempt Bonds.

"Consolidated Indebtedness" means at any date the Indebtedness of the Parent,
its Subsidiaries and the other Loan Parties (excluding Gables Bond Enhanced
Debt), determined on a consolidated basis as of such date. 

"Construction-in-Process" means at any time on a consolidated basis for a Person
and its Subsidiaries, the sum of all cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) on all
properties that are under construction or with respect to which construction is
reasonably anticipated to commence within twelve (12) months of the relevant
determination. Construction-in-Process shall include, without limitation, land
and other capitalizable costs with respect to which such Person is engaging in
pre-development work or is in the development or construction permitting
process. By way of clarification, Construction-in-Process shall include all such
cash expenditures for land and improvements incurred by or on behalf of a
Qualified Intermediary which is consolidated with any such Person in accordance
with GAAP. In the event that all or a portion of the Construction-in-Process is
held by a Qualified Intermediary and such Qualified Intermediary becomes subject
to any bankruptcy or insolvency proceedings, then the Construction-in-Process
held by such Qualified Intermediary shall be deemed to be zero ($0) during the
pendency of such proceedings.

"Contingent Liabilities" as to any Person, but without duplication of any amount
included or includable in items (a) through (h) of Indebtedness, as applied to
any obligation, mean and include liabilities or obligations with respect to: (a)
a guaranty (other than by endorsement of negotiable instruments for collection
in the ordinary course of business), directly or indirectly, in any manner, of
any part or all of any payment obligation in respect of any Indebtedness; (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
of any part or all of any payment obligation in respect of any Indebtedness,
whether by: (i) the purchase of securities or obligations primarily for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such Indebtedness to make any payment of or on account
of any part or all of such Indebtedness, or assuring the owner of such
Indebtedness against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such Indebtedness so as to
enable the obligor to pay such Indebtedness, the primary purpose of which is to
assure the payment of such Indebtedness to the holder thereof, or to protect
such owner against loss in respect thereof, (iv) repayment of amounts drawn down
by beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person's obligation with respect to any Indebtedness or indemnifying or
holding harmless, in any way, such Person against loss with respect to such
Indebtedness; (c) all obligations, contingent or otherwise, of such Person under
any synthetic lease, tax retention operating lease, off balance sheet loan or
similar off balance sheet financing arrangement as and to the extent such
liabilities or obligations are required to be included as liabilities on the
balance sheet of such Person in accordance with GAAP, (d) all obligations of
such Person with respect to any take-out commitment to the extent all conditions
to such commitment have been satisfied or waived net of asset value (but not
less than zero); (e) all obligations of such Person with respect to any forward
equity commitment; (f) purchase obligations to the extent all conditions to such
purchase have been satisfied or waived net of asset value (but not less than
zero); and (f) Derivative Obligations (but excluding forward equity commitments,
which are to be included in clause (e) above) as and to the extent such
liabilities or obligations are required to be included as liabilities on the
balance sheet of such Person in accordance with GAAP; and (h) all obligations
under performance and/or completion guaranties (or other agreements the
practical effect of which is to assure performance or completion of such
obligations) as and to the extent such obligations are required to be included
as liabilities on the balance sheet of such Person in accordance with GAAP.
Notwithstanding anything to the contrary contained herein, Contingent
Liabilities should not be deemed to include (x) guaranties of unadvanced funds
under any indebtedness of any Person, including under any construction loans or
lines of credit, to the extent the same amount have not been drawn, or (y) any
amounts under (h) above, unless and until a claim for payment has been made
thereunder, at which time any such guaranty of such performance and/or
completion shall be deemed to be a Contingent Liability in an amount equal to
such claim. In addition, an obligation to purchase property in the ordinary
course of a Person's business (and not made primarily to assure the payment of,
or to enable a Person to pay, Indebtedness), which includes the issuance of
equity in such Person as consideration for such purchase (such as the issuance
of units in an operating partnership) shall be only included within clause (f)
above.

"Continue", "Continuation" and "Continued" each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

"Contribution Agreement" means the Contribution Agreement of even date herewith
in substantially the form of Exhibit E to be executed by the Borrowers and the
Guarantors.

"Convert", "Conversion" and "Converted" each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

"Credit Event" means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

"Credit Rating" means the lowest rating assigned by a Rating Agency to each
series of rated senior unsecured, non-credit enhanced long term indebtedness of
the Parent (or if no such debt exists, its issuer credit rating for debt of such
type). If, at any time after Parent obtains a Credit Rating, (a) the rating
system of any of the Rating Agencies (as opposed to the rating of the Parent)
shall change, or (b) any of the Rating Agencies shall no longer perform the
functions of a securities rating agency, then the Borrowers and the Agent shall
promptly negotiate in good faith to amend the reference to the specific ratings
in this Agreement for the determination of the Pricing Level, and pending such
amendment, the applicable rating in effect as of the date the event described in
this paragraph occurred shall continue to apply.

"Debt Service" means, for any period, the sum of: (a) Interest Expense of the
Parent, its Subsidiaries and the other Loan Parties determined on a consolidated
basis for such period plus (b) all regularly scheduled principal payments made
with respect to Indebtedness of the Parent, its Subsidiaries and the other Loan
Parties during such period, other than any balloon, bullet or similar principal
payment which repays or discharges such Indebtedness in full or, to the extent
not pursuant to an amortization schedule which requires two or more periodic
payments of principal, a significant part. Debt Service shall include the
portion of rent payable by the Parent, any of its Subsidiaries or any other Loan
Party during such period under Capitalized Lease Obligations that should be
treated as principal under GAAP.

"Default" means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

"Defaulting Lender" has the meaning set forth in Section 3.11.

"Derivative Obligations" means all obligations of any Person under Interest Rate
Agreements and all other obligations of such Person in respect of any interest
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, forward equity transaction,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, forward transaction, collar transaction,
currency swap, cross-currency rate swap transaction, currency option or any
other similar transaction (including any option with respect to any of the
foregoing transactions) or any combination of the foregoing transactions.

"Dollars" or "$" means the lawful currency of the United States of America.

"EBITDA" with respect to the Parent and its Subsidiaries (or any asset of Parent
or such Subsidiary) for any period means (without duplication) an amount,
determined on a consolidated basis, equal to the sum of (a) the net income (or
loss) of such Persons (or attributable to such asset) for such period before
their income (or loss) from Unconsolidated Affiliates (other than Excluded
Unconsolidated Affiliates) and before minority interests plus (b) depreciation
and amortization, interest expense, preferred dividends, federal and state
income taxes, and any extraordinary or non-recurring losses (including
impairment charges) deducted in calculating such net income, including losses
from unusual items, asset dispositions, debt refinancings or debt forgiveness,
minus (c) any extraordinary or non-recurring gains included in calculating such
net income, including gains from unusual items, asset dispositions, debt
refinancings or debt forgiveness, plus (d) non-cash expenses associated with
stock compensation of such Persons deducted in calculating such net income, plus
(e) Parent's pro rata share of EBITDA from its Unconsolidated Affiliates (other
than Excluded Unconsolidated Affiliates), all as determined in accordance with
GAAP.

"Effective Date" means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Requisite Lenders.

"Eligible Assignee" means any Person who is: (i) currently a Lender; (ii) a
commercial bank, trust company, insurance company, investment bank or pension
fund organized under the laws of the United States of America, or any state
thereof, and having total assets in excess of $5,000,000,000; (iii) a savings
and loan association or savings bank organized under the laws of the United
States of America, or any state thereof, and having a tangible net worth of at
least $500,000,000; or (iv) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having total
assets in excess of $10,000,000,000, provided that such bank is acting through a
branch or agency located in the United States of America.

"Eligible QI Cash and Cash Equivalents" means at any time the sum of (a) the
proceeds from the sale of Properties by the Parent or a Subsidiary which are
held by a Qualified Intermediary as cash or Cash Equivalents in a "qualified
escrow account" within the meaning of the regulations issued pursuant to Section
1031 of the Internal Revenue Code as cash or Cash Equivalents pursuant to an
exchange agreement intended for the purposes of implementing a tax deferred
exchange transaction under Section 1031 of the Internal Revenue Code, minus (b)
all costs, expenses and other obligations incurred by or owing to such Qualified
Intermediary or any other Person which are to be paid from such qualified escrow
account prior to or at the time of the disbursement of the proceeds from such
qualified escrow account by the Qualified Intermediary. In the event (i) all or
a portion of the cash or Cash Equivalents held by the Qualified Intermediary
become subject to any Lien or (ii) the Qualified Intermediary becomes subject to
any bankruptcy or insolvency proceedings, then with respect to clause (i) above,
the value of the cash or Cash Equivalents subject to such Lien shall be reduced
by the principal amount of such Lien, and with respect to clause (ii) above, the
cash or Cash Equivalents held by such Qualified Intermediary shall be deemed to
be zero ($0).

"Environmental Laws" means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
section 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. section
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. section 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. section 9601 et seq.;
National Environmental Policy Act, 42 U.S.C. section 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

"Equity Interest" means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security (other than a security constituting Indebtedness)
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

"Equity Issuance" means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

"ERISA" means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

"ERISA Group" means the Parent, GBP, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent, GBP or any
of their respective Subsidiaries, are treated as a single employer under Section
414 of the Internal Revenue Code.

"Event of Default" means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

"Excluded Property" means any Property that is not located entirely in a state
within the contiguous 48 states of the continental United States or the District
of Columbia.

"Excluded Subsidiary" means any Subsidiary (a) (i) which has a legal structure
and capitalization intended to make such entity a single purpose, "bankruptcy
remote" entity; (ii) for which none of the Borrowers, GBP, any of their
respective Subsidiaries (other than another Excluded Subsidiary) or any other
Loan Party has any Contingent Liability or is otherwise liable with respect to
any of the Indebtedness of such Subsidiary or has any direct obligation to
maintain or preserve such Subsidiary's financial condition or to cause such
Subsidiary to achieve any specified levels of operating results, except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions from non-recourse liability; and (iii)
which is directly obligated for any Secured Indebtedness; or (b) which is not a
Wholly Owned Subsidiary.

"Excluded Unconsolidated Affiliate" means any Unconsolidated Affiliate of Parent
or its Subsidiaries which is required by GAAP to be accounted for by Parent by
the cost method of accounting.

"Facility Fee" means the per annum percentage in the table set forth below
corresponding to the Pricing Level at which the "Applicable Margin" is
determined in accordance with the definition thereof:


Pricing Level Applicable Facility Fee Percentage Pricing Level 1 0.15% Pricing
Level 2A 0.20% Pricing Level 2B 0.20% Pricing Level 3 0.20% Pricing Level 4
0.30%


Changes in the Facility Fee resulting from a change in a Pricing Level shall
become effective as of the Performance Pricing Determination Date. As of the
Agreement Date, the Facility Fee is determined based on Pricing Level 2B.

"Fair Market Value" means, with respect to (a) a security listed on a principal
national securities exchange, the price of such security as reported on such
exchange by any widely recognized reporting method customarily relied upon by
financial institutions, and (b) with respect to any other property, the price
which could be negotiated in an arm's-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.

"Federal Funds Rate" means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

"Fees" means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrowers to the Agent or any Lender hereunder
or under any other Loan Document.

"Fixed Charges" means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period. Fixed
Charges shall include, without duplication, the Parent's and its Subsidiaries'
pro rata share of Fixed Charges of its Unconsolidated Affiliates (other than
Excluded Unconsolidated Affiliates).

"Floating Rate Debt" means all Indebtedness for borrowed money of the Parent,
its Subsidiaries and the other Loan Parties which bears interest at fluctuating
rates (and in any event shall include all Loans and other Indebtedness of the
Borrowers under any of the Loan Documents) and for which the Parent, such
Subsidiary or such other Loan Party has not obtained Interest Rate Agreements
which Interest Rate Agreements effectively cause such variable rates to be
equivalent to, or to be capped at, fixed rates.

"Fourth Amended Credit Agreement" has the meaning given that term in the
recitals.

"GAAP" means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Agreement Date.

"GAAP Interest Expense" means with respect to the Parent, its Subsidiaries and
the other Loan Parties for any period of time determined on a consolidated
basis, the sum of (a) the Interest Expense of such Persons for such Period minus
(b) capitalized interest not funded by a construction loan which is included in
calculating such Interest Expense.

"Gables Bond Enhanced Debt" means as of any date the outstanding Indebtedness
under the Gables Credit Enhanced Bonds.

"Gables Bond Enhanced Properties" mean the following Multifamily Properties of
Parent or its Subsidiaries, with respect to each of which Issuing Lender has
issued 
a Gables Bond Enhancement Letter of Credit to an institutional trustee as a
credit enhancement for Tax Exempt Bonds of Parent or its Subsidiaries: the Arbor
Crest Project, the Arbor Knoll Project, the Wood Arbor Project and the Wood
Crossing Project.

"Gables Bond Enhancement Letter of Credit" means the irrevocable direct pay
letter of credits described in Schedule 1.1(a) hereto in respect of obligations
of Parent or a Subsidiary with respect to a Gables Bond Enhanced Property which
is payable upon presentation of a sight draft and other documents described in
such letters of credit, if any, as originally issued pursuant to this Agreement,
or as amended, modified, extended, reviewed or supplemented.

"Gables Credit Enhanced Bonds" means the Tax Exempt Bonds that are credit
enhanced by the Gables Bond Enhancement Letters of Credit.

"Gables GP, Inc." means Gables GP, Inc., a Texas corporation.

"Gables Group" means, taken as a whole, GBP, General Partner, the Borrowers, the
other Loan Parties and the Subsidiaries.

"GBP" means Gables Residential Trust, a Maryland trust.

"General Partner" means Gables GP, Inc.

"Governing Documents" of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.

"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

"Governmental Authority" means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

"Gross Asset Value," on a consolidated basis for Parent, and its Subsidiaries,
shall mean as of any date of determination the sum (without duplication) of the
following:

(a) the sum of (i) the Adjusted EBITDA (excluding any EBITDA attributable to
assets included within clauses (ii)-(viii) of this definition), as determined
for the fiscal quarter just ended prior to the date of determination, divided by
(ii) the Capitalization Rate; plus

    (ii) the GAAP book value of Properties which have been owned or leased
pursuant to a Ground Lease by Parent or any Subsidiary for less than a fiscal
quarter; plus
   (iii) the Bond Enhancement Value as of the date of determination; plus
   (iv) the GAAP book value of Unimproved Land, Notes Receivable and Investments
in Excluded Unconsolidated Affiliates of Parent and its Subsidiaries; plus
   (v) the GAAP book value of Construction-in-Process of the Parent and its
Subsidiaries for any Multifamily Property or Non-Multifamily Property that is
not a      Completed Property; plus
   (vi) the aggregate amount of the unpledged portion of all unrestricted cash
and Cash Equivalents of Parent and its Subsidiaries; plus
   (vii) the aggregate amount of Eligible QI Cash and Cash Equivalents of Parent
and its Subsidiaries; plus
   (viii) the Parent and its Subsidiaries' pro rata share of the preceding items
of any Unconsolidated Affiliate of the Parent or its Subsidiaries which
Unconsolidated 
Affiliate is not included under clause (iv) above (determined in a manner
consistent with the foregoing).

Notwithstanding the foregoing, the amount included under clause (vii) above
shall not at any time exceed ten percent (10%) of Gross Asset Value. Gross Asset
Value shall be calculated on a pro forma basis as if assets acquired during the
relevant period were owned as of the beginning of the relevant period, and all
assets disposed of during the relevant period were not owned during any portion
of the relevant period.

"Ground Lease" means collectively the Short-Term Ground Leases and the Long-Term
Ground Leases.

"Guarantor" means GBP, General Partner and any other Person that is now or
hereafter a party to the Guaranty as a "Guarantor".

"Guaranty" means the Guaranty Agreement of even date herewith in substantially
the form of Exhibit F to be executed by the Guarantors as of the Agreement Date.

"Hazardous Materials" means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as "contaminant", "hazardous substances", "hazardous
materials", "hazardous wastes", "pollutant", "toxic substances" or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, "TCLP" toxicity or "EP toxicity"; (b)
oil, petroleum or petroleum derived substances, natural gas, natural gas liquids
or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal resources; (c) any flammable substances or explosives or any
radioactive materials; (d) asbestos in any form; (e) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (f) any other chemicals,
materials or substances regulated pursuant to any Environmental Law.

"Indebtedness" of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments (but
excluding such obligations to the extent of principal amounts reflected as
restricted cash that are escrowed or maintained in a trust or escrow account or
other fund with one or more trustees relating to Tax Exempt Bonds pursuant to
the applicable indenture or other agreement pertaining to such obligations), (c)
all obligations of such Person to pay the deferred purchase price of property or
services, (d) Capitalized Lease Obligations of such Person, (e) all obligations
of such Person to reimburse any bank or other Person in respect of amounts
payable under a banker's acceptance, (f) all obligations with respect to
Redeemable Preferred Stock of such Person, (g) all obligations of such Person to
reimburse any bank or other Person in respect of amounts paid or to be paid or
to be paid under a letter of credit or similar instrument, (h) all obligations
of others secured by a Lien on any asset of such Person, whether or not such
obligations are assumed by such Person, and (i) all Contingent Liabilities of
such Person; provided, however, that to the extent such Person has liabilities
with respect to (u) trade accounts payable arising in the ordinary course of
business that are not outstanding more than thirty (30) days past the due date
as provided in the invoice relating thereto, (v) dividends accrued but not paid
by such Person, (w) retainage held by such Person for Construction-in-Process,
(x) interest payable by such Person for credit on trade accounts payable in the
ordinary course of business in good standing, (y) real estate property taxes
payable by such Person, and (z) tenant security deposits held by such Person,
then Indebtedness shall only include the amount by which (1) (A) the aggregate
sum of the liabilities described in clauses (u), (v), (w), (x), (y) and (z)
minus (B) the sum of (i) the amount held in escrow deposits with banks or other
financial institutions or held by Parent as restricted cash in accordance with
GAAP for payment of real estate property taxes included in clause (y) to the
extent such taxes are not delinquent, plus (ii) the cash amount of tenant
security deposits held by such Person in segregated accounts and reflected as
restricted cash in accordance with GAAP together with interest thereon, in each
case to the extent the corresponding assets for the items described in (u), (v),
(w), (x), (y) and (z) are not included in Gross Asset Value, exceeds (2)
$50,000,000.

"Intellectual Property" has the meaning given that term in Section 6.1(r).

"Interest Expense" means, with respect to the Parent, its Subsidiaries and the
other Loan Parties for any period of time, (a) the interest expense, whether
paid, accrued or capitalized (without deduction of consolidated interest income)
of such Person for such period plus (b) recurring fees (such as recurring
issuer, trustee and credit enhancement fees), whether paid or accrued, in
connection with Tax Exempt Bonds or other credit enhanced Indebtedness of such
Person for such period plus (c) such Persons' pro rata share of Interest Expense
of its Unconsolidated Affiliates (other than Excluded Unconsolidated
Affiliates). Interest Expense shall not include capitalized interest funded
under a construction loan.

"Interest Period" means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 7, 30, 60, 90, 180, 270 or 360 days
thereafter, as the Borrowers may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period of 30, 60, 90, 180, 270 or 360 day's duration that commences on
the last Business Day of a calendar month shall end on the last Business Day of
the appropriate subsequent calendar month. Notwithstanding the foregoing: (i) no
Interest Period shall end after the Termination Date; (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
next succeeding Business Day (or, if such next succeeding Business Day falls in
the next succeeding calendar month, on the next preceding Business Day); and
(iii) Interest Periods of 270 and 360 days shall not be permitted for Revolving
Loans.

"Interest Rate Agreement" means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having a Credit Rating of BBB-/Baa3 (or equivalent) or higher
from both Rating Agencies for the purpose of protecting against fluctuations in
interest rates.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended.

"Investment" means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Contingent Liabilities with respect to Indebtedness of,
or purchase or other acquisition of any Indebtedness of, another Person,
including any partnership or joint venture interest in such other Person, or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person and (y) with respect to any
Property or other asset, the acquisition thereof. Any binding commitment to make
an Investment in any other Person, as well as any binding option of another
Person to require an Investment in such Person, shall constitute an Investment.
Except as expressly provided otherwise, for purposes of determining compliance
with any covenant contained in a Loan Document, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

"Issuer" means the issuer of any Gables Credit Enhanced Bonds.

"Issuing Lender" means Wachovia Bank in its capacity as the Lender issuing the
Letters of Credit and its successors and assigns.

"Joinder Agreement" means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit G.

"Lead Arranger" means Wachovia Securities, Inc.

"L/C Commitment Amount" equals (a) $45,820,180 with respect to the Gables Bond
Enhancement Letters of Credit, and (b) $10,000,000 with respect to Standby
Letters of Credit.

"Lender" means each financial institution from time to time party hereto as a
"Lender", together with its respective successors and permitted assigns. The
Issuing Lender shall also be a Lender.

"Lending Office" means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

"Letter of Credit" means collectively the Gables Bond Enhancement Letters of
Credit and the Standby Letters of Credit, and individually any one of them.

"Letter of Credit Documents" means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

"Letter of Credit Liabilities" means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrowers at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Issuing Lender) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under Section 2.4, and the Lender
acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Lenders other than the
Lender acting as the Issuing Lender of their participation interests under such
Section.

"Leverage Ratio" means as of any date of determination the ratio (expressed as a
percentage) of the Total Indebtedness to the Gross Asset Value.

"LIBOR" means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, the term "LIBOR" shall mean, for any LIBOR Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on the Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.

"LIBOR Loans" means Loans bearing interest at a rate based on LIBOR.

"Lien" as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.

"Loan" means a Revolving Loan, a Swingline Loan or a Competitive Advance.
Amounts drawn under a Letter of Credit shall also be considered Revolving Loans
as provided in Section 2.4.

"Loan Document" means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, the Contribution Agreement, each Joinder Agreement, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

"Loan Party" means each of the Borrowers and each other Person who guarantees
all or a portion of the Obligations and/or who pledges any collateral security
to secure all or a portion of the Obligations. Schedule 1.1(b) sets forth the
Loan Parties in addition to the Borrowers as of the Agreement Date.

"Long-Term Ground Lease" means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of forty (40) years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage Lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including ability to sublease (provided,
however, that any right of first refusal, right of first offer, purchase right
or other similar right retained by the lessor in such lease or any right to
consent to a transferee or sublessee retained by the lessor in such Lease which
may not be unreasonably withheld shall not be deemed to restrict such
transferability); and (e) such other rights customarily required by mortgagees
making a loan secured by the interest of the holder of the leasehold estate
demised pursuant to a ground lease.

"Material Adverse Effect" means a materially adverse change in or effect on (a)
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Gables Group, (b) the ability, taken as a whole, of
the Borrowers and the other Loan Parties to perform their obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, or (d) the rights and remedies of the Lenders and the
Agent under any of the Loan Documents.

"Material Contract" means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrowers, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

"Material Subsidiary" means any Wholly Owned Subsidiary of Parent or GBP which
either (a) has assets which constitute more than five percent (5%) of Gross
Asset Value at the end of the most recent fiscal quarter of Parent, or (b) owns
(or is the lessee under a Ground Lease of) an Unencumbered Asset included in
determining the Unencumbered Asset Value. 

"Maximum Competitive Advance" means, with respect to any Competitive Bid made by
a Lender, the amount set forth therein as the maximum Competitive Advance which
that Lender is willing to make in response to the related Competitive Bid
Request.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Multiemployer Plan" means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

"Multifamily Property" means a residential rental apartment community. A
Multifamily Property may include useable improvements attributable to uses other
than multifamily rental apartment use provided that the extent of such
improvements does not cause such property to be a Non-Multifamily Property.
Multifamily Properties shall include the Gables Bond Enhanced Properties.
Multifamily Properties shall exclude Non-Multifamily Properties.

"Negative Pledge" means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits, restricts or limits the creation or
assumption of any Lien on any assets of a Person or entitles another Person to
obtain or claim the benefit of a Lien on any assets of such Person; provided,
however, that an agreement that establishes a maximum ratio of unsecured debt to
unencumbered assets, or of secured debt to total assets, or that otherwise
conditions a Person's ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person's ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets or that limits the encumbrance of specific assets
or pools or assets in combination with other assets or pools of assets, shall
not constitute a Negative Pledge for purposes of this Agreement.

"Net Operating Income" means for each Unencumbered Asset, for any period of
time, an amount equal to (i) the aggregate rental and other income from the
operation of such Unencumbered Asset during such period; minus (ii) all expenses
and other proper charges incurred in connection with the operation of such
Unencumbered Asset (including, without limitation, real estate taxes, insurance
premiums, management fees, bad debt expenses and rent under ground leases)
during such period or properly allocable to such period; but, in any case,
before payment of or provision for debt service charges for such period, income
taxes for such period and capital expenses for such period, all as determined in
accordance with GAAP.

"Net Proceeds" means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants' fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance. 

"Non-Multifamily Property" means any Property for which greater than twenty
percent (20%) of the square footage of the useable improvements therein is
attributable to uses other than multifamily rental apartment use.

"Nonrecourse Indebtedness" means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions from non-recourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness; provided that the amount of any claims for liability with respect
to any customary exceptions from non-recourse liability shall not be considered
Nonrecourse Indebtedness.

"Note" means a Revolving Note, a Swingline Note or a Competitive Advance Note.

"Notes Payable" means, from time to time and at any time, those certain items
included in the "Notes Payable" line item of the financial statements of Parent
and its Subsidiaries as contemplated in Section 6.1(g) and Article VIII, as
applicable.

"Notes Receivable" mean mortgage and notes receivable and reimbursement
agreements (to the extent obligations are payable under such reimbursement
agreements), including interest payments thereunder, of Parent or any Subsidiary
in a Person (other than Parent or its Subsidiaries).

"Notice of Borrowing" means a notice in the form of Exhibit H to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrowers' request for a
borrowing of Revolving Loans.

"Notice of Continuation" means a notice in the form of Exhibit I to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrowers' request for the
Continuation of a LIBOR Loan.

"Notice of Conversion" means a notice in the form of Exhibit J to be delivered
to the Agent pursuant to Section 2.10 evidencing the Borrowers' request for the
Conversion of a Loan from one Type to another Type.

"Notice of Swingline Borrowing" means a notice in the form of Exhibit K to be
delivered to the Agent pursuant to Section 2.2 evidencing the Borrowers' request
for a borrowing of Swingline Loans.

"Obligations" means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrowers and the other Loan Parties owing to the Agent, the Swingline Lender,
the Issuing Lender or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

"Official Statement" means any preliminary offering memorandum, offering
memorandum, remarketing memorandum or similar document with respect to the
offering, sale or remarketing of any Gables Credit Enhanced Bonds.

"Participant" has the meaning given that term in Section 12.5(c).

"PBGC" means the Pension Benefit Guaranty Corporation and any successor agency.

"Performance Pricing Determination Date" means each date on which the Credit
Rating changes, and if the Applicable Margin is determined by reference to the
Leverage Ratio, the first (1st) Business Day following the delivery by Borrowers
to the Agent of the Compliance Certificate at the end of a fiscal quarter (or
the first (1st) Business Day after such delivery was required, as applicable).

"Permitted Liens" means (a) Liens securing taxes, assessments, governmental
charges or levies (excluding any Lien imposed pursuant to the provisions of
ERISA) or claims for labor, material and supplies which are not at the time
required to be paid or discharged under Section 7.6; (b) Liens on deposits or
pledges made in connection with, or to secure payment of worker's compensation,
unemployment insurance, old age pensions or other social security obligations,
and deposits with utility companies and other similar deposits in the ordinary
course of business; (c) encumbrances consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord's or
lessor's liens under leases to which the Borrowers or any Guarantor is a party
or bound, and other minor non-monetary liens or encumbrances on properties, none
of which interferes materially and adversely with the use of the property
affected in the ordinary course of business and which matters do not make title
to such property unmarketable by the conveyancing standards in effect where such
property is located; (d) restrictions or limitations on sale of the property
established pursuant to the contribution or other acquisition agreements
pursuant to which the applicable Borrower or Guarantor acquired such property;
(e) Liens on Properties other than Unencumbered Assets in respect of judgments
or awards the existence of which does not constitute a Default or Event of
Default; (f) with respect to any Unencumbered Asset of Borrowers or Guarantors,
any mortgage, deed of trust or deed to secure debt executed to secure Tax Exempt
Bonds in favor of the relevant institutional trustee only (but not in favor of
the Issuing Lender) with respect to the Gables Bond Enhanced Properties; and (g)
with respect to any Unencumbered Asset of Borrowers or Guarantors, Liens and
encumbrances expressly consented to in writing by the Agent.

"Person" means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.

"Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

"Pledged Bonds" means any Gables Credit Enhanced Bonds that are purchased with
the proceeds of a drawing under a Gables Bond Enhancement Letter of Credit and
that are held by Issuing Lender or a Trustee or another Person for the benefit
of the Agent or the Issuing Lender, whether as pledged bonds or otherwise,
pursuant to the terms of the Bond Documents. 

"Post-Default Rate" means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to four percent (4.0%) plus the Base Rate as in effect from time to
time.

"Preferred Dividends" means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrowers, a Subsidiary or any other Loan Party,
plus all Stock Repurchases during such period of Preferred Stock issued by the
Borrowers, a Subsidiary or any other Loan Party that are in the nature of a
periodic regularly scheduled or mandatory purchase, put or similar repurchases,
excluding in all events scheduled or mandatory redemptions or repurchases which
relate to all of the applicable issuance and, to the extent not pursuant to a
redemption or repurchase schedule which requires two or more periodic
redemptions or repurchases, any significant part of the applicable issuance.
Preferred Dividends shall not include dividends or distributions paid or payable
(a) solely in Equity Interests (other than Redeemable Preferred Stock) payable
to holders of such class of Equity Interests; (b) to the Borrowers or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

"Preferred Stock" means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or other payments
or distribution of assets over the holder of any other Equity Interest.

"Pricing Level" means one of the following five pricing levels, as applicable,
based on the higher of the Credit Ratings by S&P and Moody's and the Leverage
Ratio as provided herein, provided, that during any period that the Parent has
no Credit Rating, Pricing Level 4 would be the applicable Pricing Level:

"Pricing Level 1" means the Pricing Level which would be applicable for so long
as the Credit Rating is greater than or equal to BBB+ by S&P or Baa1 by Moody's;

"Pricing Level 2A" means the Pricing Level which would be applicable for so long
as (a) the Credit Rating is equal to BBB by S&P or Baa2 by Moody's, (b) the
Leverage Ratio is less than or equal to 55%, and (c) Pricing Level 1 is not
applicable;

"Pricing Level 2B" means the Pricing Level which would be applicable for so long
as (a) the Credit Rating is equal to BBB by S&P or Baa2 by Moody's, (b) the
Leverage Ratio is greater than 55%, and (c) Pricing Levels 1 and 2A are not
applicable;

"Pricing Level 3" means the Pricing Level which would be applicable for so long
as (a) the Credit Rating is equal to BBB- by S&P or Baa3 by Moody's and (b)
Pricing Levels 1, 2A and 2B are not applicable; and

"Pricing Level 4" means the Pricing Level which would be applicable for so long
as (a) the Credit Rating is less than BBB- by S&P or Baa3 by Moody's or the
Parent has no Credit Rating from either S&P or Moody's, and (b) Pricing Levels
1, 2A, 2B and 3 are not applicable.

If the Parent shall only obtain a Credit Rating from one of the Rating Agencies,
the Borrowers shall be entitled to the benefit of the applicable Pricing Level
based on the Credit Rating issued by such Rating Agency.

"Prime Rate" means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time. The Prime Rate
is not necessarily the best or the lowest rate of interest offered by the Lender
acting as the Agent or any other Lender.

"Principal Office" means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

"Property" means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by a Borrower, GBP or any of
their respective Subsidiaries or Unconsolidated Affiliates.

"Qualified Intermediary" means any Person serving as a "qualified intermediary"
and/or "exchange accommodation title holder" for purposes of a sale or exchange
pursuant to and qualifying for tax treatment under Section 1031 of the Internal
Revenue Code.

"Rating Agencies" means S&P and Moody's.

"Redeemable Preferred Stock" of any Person means any Preferred Stock issued by
such Person which is at any time prior to the Termination Date either (i)
mandatorily redeemable for cash (by sinking fund or similar payments or
otherwise) or (ii) redeemable for cash at the option of the holder thereof.

"Register" has the meaning given that term in Section 12.5(e).

"Regular Drawing" means any drawing on a Gables Bond Enhancement Letter of
Credit that is automatically reinstated or is subject to reinstatement upon the
earlier of the passage of time or repayment of such drawing, including without
limitation any "Scheduled Payment Drawing" under the Gables Bond Enhancement
Letter of Credit for the Gables Bond Enhanced Property commonly known as the
Wood Crossing Project, or any "B Drawing" or "C Drawing" under the Gables Bond
Enhancement Letters of Credit for the Gables Bond Enhanced Properties commonly
known as the Arbor Crest Project, the Arbor Knoll Project and the Wood Arbor
Project. 

"Regulatory Change" means, with respect to any Lender, any change in Applicable
Law effective after the Agreement Date (including without limitation, Regulation
D of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including such Lender, of or under any Applicable Law (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) by any Governmental Authority or monetary authority charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive regarding capital adequacy.

"Reimbursement Obligation" means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Issuing Lender for any drawing
honored by the Issuing Lender under a Letter of Credit, but only as and to the
extent that such Reimbursement Obligation has not been repaid by a Revolving
Loan in accordance with Section 2.4.

"REIT" means a Person qualifying for treatment as a "real estate investment
trust" under the Internal Revenue Code.

"Remarketing Drawing" means any drawing that is subject to reinstatement upon
the remarketing of Gables Credit Enhanced Bonds or a repayment of drawing with
respect to the purchase of such Gables Credit Enhanced Bonds, including without
limitation a "Flexible Rate Drawing," a "Company Directed Drawing," a
"Conversion Drawing" or an "Optional Tender Drawing" with respect to the Gables
Bond Enhancement Letter of Credit for the Gables Bond Enhanced Property commonly
known as the Wood Crossing Project, or a "D Drawing" under the Gables Bond
Enhancement Letters of Credit for the Gables Bond Enhanced Properties commonly
known as the Arbor Crest Project, the Arbor Knoll Project and the Wood Arbor
Project.

"Requisite Lenders" means, as of any date, Lenders whose aggregate Commitment
Percentage equals or exceeds 66-2/3% (excluding Defaulting Lenders who,
accordingly, are not entitled to vote), or if the Commitments are no longer in
effect, Lenders holding at least 66-2/3% of the aggregate outstanding principal
amount of the Loans and participations in Letters of Credit (excluding
Defaulting Lenders who, accordingly, are not entitled to vote).

"Responsible Officer" means (a) with respect to the General Partner (acting as a
signatory for either Borrower), the General Partner's President, chief financial
officer, chief accounting officer or any other senior officer, (b) with respect
to any other Loan Party, such Loan Party's chief executive officer, chief
financial officer, or any other senior officer, and (c) with respect to any
Lender, any officer, partner, managing member or similar person apparently
authorized to execute documents on behalf of such Lender. A Responsible Officer
shall also include any other person or officer specifically authorized and
designated as such by the applicable Person.

"Restricted Payment" means any dividend or other distribution, direct or
indirect, on account of any Equity Interest of GBP, General Partner, a Borrower
or any of the Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Equity Interests of identical class to the holders of that
class.

"Revolving Loan" means a loan made by a Lender to the Borrowers pursuant to
Section 2.1(a).

"Revolving Note" has the meaning given that term in Section 2.11(a).

"Secured Indebtedness" means as of any date the Total Indebtedness of Parent,
its Subsidiaries and the other Loan Parties outstanding and that is secured in
any manner by any Lien (other than a Permitted Lien), but excluding any Gables
Bond Enhanced Debt. Secured Indebtedness includes, without double-counting,
Secured Recourse Indebtedness.

"Secured Recourse Indebtedness" means as of any date any Secured Indebtedness
that is recourse to a Borrower.

"Securities Act" means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

"Short-Term Ground Lease" means any ground lease which either (i) is not a
Long-Term Ground Lease or (ii) has a Qualified Intermediary as the lessor.

"Solvent" means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.

"S&P" means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

"Standby Letter of Credit" means an irrevocable standby letter of credit in
respect of obligations of the Parent or a Subsidiary incurred pursuant to
contracts made or performances undertaken or to be undertaken in the ordinary
course of such Person's business which is payable upon presentation of a sight
draft and other documents described in the Standby Letter of Credit, if any, as
originally issued pursuant to this Agreement or as amended, modified, extended,
renewed or supplemented.

"Stated Amount" means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased, reinstated
or reduced from time to time in accordance with the terms of such Letter of
Credit.

"Stock Repurchases" means (a) any redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interest of GBP, General Partner, a Borrower or any
of the Subsidiaries now or hereafter outstanding; and (b) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of GBP, General Partner, a Borrower
or any of the Subsidiaries now or hereafter outstanding.

"Subsidiary" means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

"Swingline Commitment" means the Swingline Lender's obligation to make Swingline
Loans pursuant to Section 2.2 in an amount up to, but not exceeding,
$25,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

"Swingline Lender" means Wachovia Bank, together with its successors and
assigns.

"Swingline Loan" means a loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.2(a).

"Swingline Note" means the promissory note of the Borrowers payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit L.

"Syndication Agent" means AmSouth Bank.

"Tangible Net Worth" means, as of any given time: (a) the Gross Asset Value less
(b) the Total Indebtedness.

"Tax Exempt Bonds" mean tax exempt revenue bonds or similar instruments issued
by a Governmental Authority on behalf of Parent, GBP, any Subsidiary, or any of
Parent's, GBP's or the Subsidiaries' Unconsolidated Affiliates (other than
Excluded Unconsolidated Affiliates) to finance Multifamily Properties of such
Person.

"Taxes" has the meaning given that term in Section 3.12.

"Termination Date" means May 14, 2005.

"Titled Agent" means any of the Lead Arranger, the Co-Documentation Agent,
Syndication Agent and their respective successors and permitted assigns.

"Total Commitment" means, as of any date, the sum of the then current
Commitments of the Lenders. As of the Effective Date, the Total Commitment
(including the Swingline Commitment) is $252,000,000. After the Effective Date,
the aggregate amount of the Total Commitment may be increased to an amount not
exceeding $300,000,000, provided that such increase is in accordance with the
provisions of Section 2.15.

"Total Indebtedness" means, as of a given date, the sum of (a) the Consolidated
Indebtedness plus (b) the Parent's, GBP's and the Subsidiaries' pro rata share
of Indebtedness of their Unconsolidated Affiliates (other than Excluded
Unconsolidated Affiliates).

"TRS" means a Subsidiary of the Parent or GBP that is a "taxable REIT
subsidiary" within the meaning of Section 856(l) of the Internal Revenue Code.

"Trustee," with respect to any Gables Credit Enhanced Bonds, has the meaning set
forth in the applicable Bond Documents.

"Type" with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

"Unconsolidated Affiliate" means, with respect to any Person, any other Person
which is not a Subsidiary of such Person.

"Unencumbered Adjusted Net Operating Income" means as of any date the sum of
(a)(i) the aggregate amount of the Net Operating Income from the Unencumbered
Assets for the most recently ended fiscal quarter of Parent multiplied by (ii)
four (4), less (b) the Capital Reserve for the Unencumbered Assets.

"Unencumbered Asset Certificate" has the meaning given that term in Section 8.3.

"Unencumbered Asset Value" means, as of any date, the sum (without duplication)
of: 

     (a) the sum of (i) Unencumbered Adjusted Net Operating Income as determined
for the most recent fiscal quarter of Parent most recently ended divided by (ii)
the Capitalization Rate; 

     (b) the GAAP book value of any Unencumbered Asset which has been owned (or
leased pursuant to a Ground Lease) for less than a fiscal quarter; 

     (c) the amount of Construction-in-Process by the Borrowers and Guarantors
included in Unencumbered Assets with respect to a Multifamily Property that is
not a Completed Property;

     (d) the development cost determined in accordance with GAAP as of such date
of Construction-in-Process with respect to a Multifamily Property that is not a
Completed Property leased by a Borrower or a Guarantor from a Qualified
Intermediary pursuant to a Ground Lease provided such Multifamily Property is a
"replacement property" for other Property of such Borrower or Guarantor to
effectuate a like-kind exchange pursuant to Section 1031 of the Internal Revenue
Code; provided that the aggregate amount under this clause (d) and clause (e)
below shall not exceed 10% of the combined Unencumbered Asset Value; and

     (e) Eligible QI Cash and Cash Equivalents of a Borrower or a Guarantor as
of such date, provided however, the aggregate amount associated with this clause
(e) and clause (d) above shall not exceed 10% of the combined Unencumbered Asset
Value. 

Unencumbered Asset Value shall be calculated on a pro forma basis as if assets
acquired during the relevant period were owned as of the beginning of the
relevant period, and all assets disposed of during the relevant period were not
owned during any portion of the relevant period.

"Unencumbered Assets" means every Multifamily Property, Gables Bond Enhancement
Property or Construction-in-Process with respect to a Multifamily Property that
satisfies all of the following requirements: 

     (a) such Multifamily Property, Gables Bond Enhancement Property or
Construction-in-Process is (i) owned in fee simple solely by a Borrower or a
Guarantor, or (ii) leased solely by a Borrower or a Guarantor pursuant to a
Ground Lease;

     (b) unless such property constitutes Construction-in-Process that is not a
Completed Property, such Multifamily Property or Gables Bond Enhancement
Property is a fully constructed Property for which valid certificates of
occupancy have been issued that are in full force and which property is in
service;

     (c) neither such Multifamily Property, Gables Bond Enhancement Property or
Construction-in-Process, nor any interest of such Borrower or such Guarantor
therein, is subject to any Lien (other than Permitted Liens) or to any Negative
Pledge;

     (d) if such Multifamily Property, Gables Bond Enhancement Property or
Construction-in-Process is owned or leased by a Guarantor or Gables-TN, (i) none
of any Borrower's or Guarantor's direct or indirect ownership interest in such
Guarantor or Gables-TN is subject to any Lien (other than Permitted Liens) or to
any Negative Pledge, and (ii) such Guarantor or Gables-TN has not directly or
indirectly guarantied or assumed liability for any Indebtedness of any other
Person (except only pursuant to the Loan Documents);

     (e) such Multifamily Property, Gables Bond Enhancement Property or
Construction-in-Process is free of all structural defects, damage by fire or
other casualty or subject to any condemnation or other taking (unless the damage
therefrom has been fully repaired), title defects, environmental conditions or
other adverse matters which, collectively, materially impair the value of such
property as reasonably determined by Agent, except with respect to any
environmental conditions to the extent that a credit-worthy third party has
provided an indemnification on reasonable terms and such Person is reasonably
likely to honor such indemnification, all as reasonably determined by the Agent,
in respect of any and all costs associated with such environmental conditions;

     (f) if such Property constitutes Construction-in-Process and construction
of above-ground improvements has commenced, such construction has not been
terminated, suspended or otherwise interrupted for more than 120 consecutive
days (unless such delay is a result of force majeure);

     (g) such Multifamily Property, Gables Bond Enhancement Property or
Construction-in-Process is not an Excluded Property; and

     (h) such Multifamily Property, Gables Bond Enhancement Property or
Construction-in-Process has been designated by the Borrowers as an
"Unencumbered 
Asset" on Schedule 6.1(w) or on an Unencumbered Asset Certificate delivered by
the Borrowers to the Agent pursuant to Section 8.3.

"Unfunded Liabilities" means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

"Unimproved Land" means any land of the Parent, its Subsidiaries or the other
Loan Parties, or in which the Parent, any of its Subsidiaries or another Loan
Party has an interest (either directly or indirectly, through an Unconsolidated
Affiliate or otherwise) with respect to which the commencement of grading,
construction of improvements or infrastructure has not yet commenced and for
which no such construction is planned to commence within twelve (12) months of
the date of determination.

"Unsecured Indebtedness" means Total Indebtedness of the type described in
clauses (a) and (b) of the definition of Indebtedness and any Contingent
Liabilities with respect thereto outstanding at any time which is not secured by
a Lien, other than any Permitted Liens.

"Unsecured Interest Expense" means, for a given period, Interest Expense for
such period with respect to Unsecured Indebtedness.

"Wachovia Bank" means Wachovia Bank, National Association and its successors.

"Wholly Owned Subsidiary" means any Subsidiary of Parent or GBP in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors' qualifying shares) are at the time
directly or indirectly owned by Parent, GBP, General Partner or any other member
of the Gables Group.

Section 1.2 General; References to Times. 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to "Sections", "Articles",
"Exhibits" and "Schedules" are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to "Subsidiary" means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an "Affiliate" means a reference to an Affiliate of the Parent. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.


ARTICLE  II. CREDIT FACILITY


Section 2.1 Revolving Loans. 

(a) Generally. Subject to the terms and conditions hereof, during the period
from the Effective Date to but excluding the Termination Date, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrowers in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of such Lender's Commitment. Subject to the terms and conditions of
this Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrowers may borrow, repay and reborrow Revolving Loans
hereunder.

(b) Requesting Revolving Loans. The Borrowers shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent (i)
before 11:00 a.m. in the case of LIBOR Loans, on the date three (3) Business
Days prior to the proposed date of such borrowing and (ii) before 10:00 a.m. in
the case of Base Rate Loans, on the day of the proposed date of such borrowing.
Any such telephonic notice shall include all information to be specified in a
written Notice of Borrowing and shall be promptly confirmed in writing by the
Borrowers pursuant to a Notice of Borrowing sent to the Agent by telecopy on the
same day of the giving of such telephonic notice. The Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) or the information contained in a telephonic notice of borrowing (if
such telephonic notice is received prior to a Notice of Borrowing) to each
Lender promptly upon receipt by the Agent. Each Notice of Borrowing or
telephonic notice of each borrowing shall be irrevocable once given and binding
on the Borrowers.

(c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. on the
date specified in the Notice of Borrowing, each Lender will make available for
the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. Subject to satisfaction of the applicable conditions set
forth in Article V for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrowers in Dollars, in immediately available funds,
no later than 2:00 p.m. on the date and at the account specified by the
Borrowers in such Notice of Borrowing. 

Section 2.2 Swingline Loans. 

(a) Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, the
Swingline Lender agrees to make Swingline Loans to the Borrowers in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrowers shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrowers may borrow, repay and
reborrow Swingline Loans hereunder.

(b) Procedure for Borrowing Swingline Loans. The Borrowers shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to the Swingline Lender no later than
11:00 a.m. on the proposed date of such borrowing. Any such telephonic notice
shall include all information to be specified in a written Notice of Swingline
Borrowing and shall be promptly confirmed in writing by the Borrowers pursuant
to a Notice of Swingline Borrowing sent to the Swingline Lender by telecopy on
the same day of the giving of such telephonic notice. On the date of the
requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Article V for such borrowing, the Swingline Lender will
make the proceeds of such Swingline Loan available to the Borrowers in Dollars,
in immediately available funds, at the account specified by the Borrowers in the
Notice of Swingline Borrowing not later than 2:00 p.m. on such date.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
either (i) the Adjusted Eurodollar Rate for an Interest Period of 7 days plus
the Applicable Margin for LIBOR Loans, or (ii) the Base Rate plus the Applicable
Margin for Base Rate Loans, as specified in the Notice of Swingline Borrowing.
Interest payable on Swingline Loans is solely for the account of the Swingline
Lender. All accrued and unpaid interest on Swingline Loans shall be payable on
the dates and in the manner provided in Section 2.5 with respect to interest on
Base Rate Loans or LIBOR Loans, as applicable (except as the Swingline Lender
and the Borrowers may otherwise agree in writing in connection with any
particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrowers. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrowers may agree) and
in connection with any such prepayment, the Borrowers must give the Swingline
Lender prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrowers agree to
repay each Swingline Loan within five (5) Business Days after the date such
Swingline Loan was made. Notwithstanding the foregoing, the Borrowers shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Termination Date (or such earlier date
as the Swingline Lender and the Borrowers may agree in writing). In the event
that the Agent has not either (x) received a Notice of Borrowing or a
Competitive Bid Request indicating that such Swingline Loan is to be repaid with
the proceeds thereof within five (5) Business Days of the date such Swingline
Loan was made or (y) received notice from the Borrowers that they intend to
repay such Swingline Loan within five (5) Business Days of the date such
Swingline Loan was made and, in the case of this clause (y) only, such Swingline
Loan is not repaid by 11:30 a.m. on such date, the Swingline Lender may, on
behalf of the Borrowers (which hereby irrevocably direct the Swingline Lender to
act on their behalf), request a borrowing of Revolving Loans (which shall be
Base Rate Loans) from the Lenders in an amount equal to the principal balance of
such Swingline Loan. The limitations of Section 3.5(a) shall not apply to any
borrowing of Base Rate Loans made pursuant to this subsection. The Swingline
Lender shall give notice to the Agent of any such borrowing of Base Rate Loans
not later than 12:00 noon on the proposed date of such borrowing, and the Agent
shall promptly give notice to the Lenders of any such borrowing of Base Rate
Loans. No later than 2:00 p.m. on such date, each Lender will make available to
the Agent at the Principal Office for the account of Swingline Lender, in
immediately available funds, the proceeds of the Base Rate Loan to be made by
such Lender. The Agent shall pay the proceeds of such Base Rate Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Loans required to be made under this
subsection for any reason, including without limitation, the occurrence of any
of the Events of Default described in Sections 10.1(f) or 10.1(g), each Lender
shall purchase from the Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender's Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount (regardless of whether the conditions
precedent thereto set forth in Section 5.2 are then satisfied, whether or not
the Borrowers have submitted a Notice of Borrowing and whether or not the
Commitments are then in effect, any Event of Default exists or all the Loans
have been accelerated) and paying the proceeds thereof to the Agent for the
account of the Swingline Lender in Dollars and in immediately available funds.
If such amount is not in fact made available to the Swingline Lender by any
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate. If such Lender does not pay
such amount forthwith upon the Swingline Lender's demand therefor, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder, to the Swingline Lender to fund Swingline Loans in the amount
of the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise). A Lender's obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1(f) or 10.1(g))
or the termination of any Lender's Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender or
the Borrowers or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Upon the receipt by Swingline
Lender of any payment in respect of any Swingline Loan, Swingline Lender shall
promptly pay to each Lender that has acquired and funded a participation therein
under this Section 2.2(e) such Lender's Commitment Percentage of such payment;
provided, however, that in the event that such payment received by the Swingline
Lender is required to be returned, such Lender will return to the Swingline
Lender any portion thereof previously distributed by the Swingline Lender to it.

Section 2.3 Competitive Advances. 

(a) For so long as the Parent maintains a Credit Rating of BBB- or better from
S&P or Baa3 or better from Moody's, subject to the terms and conditions hereof,
at any time and from time to time from the Effective Date to but excluding the
Termination Date, and provided that no Default or Event of Default shall have
occurred and be continuing, Borrowers may request and each Lender may in its
sole and absolute discretion make Competitive Advances to Borrowers in such
principal amounts as Borrowers may request pursuant to a Competitive Bid Request
that do not result in (i) the aggregate principal amount outstanding under the
Competitive Advance Notes (after giving effect to all amounts requested
thereunder) being in excess of an amount equal to 50% of the aggregate amount of
the Commitments, and (ii) the aggregate principal amount outstanding under the
Notes (after giving effect to all amounts requested thereunder) plus the Letter
of Credit Liabilities being in excess of the aggregate amount of the
Commitments.

(b) Borrowers shall request Competitive Advances by submitting a duly completed
Competitive Bid Request to the Agent, which Competitive Bid Request shall
specify the relevant date, amount and maturity for the proposed Competitive
Advance. Each request shall be for an advance on the basis of a margin over the
Adjusted Eurodollar Rate and shall have a maturity date equal to one of the
Interest Periods (subject to the limitations therein.) In the event that the
Borrowers shall have submitted two (2) Competitive Bid Requests in any calendar
month, any additional Competitive Bid Requests during such month shall be
accompanied by payment of a nonrefundable $2500 competitive bid request fee for
the account of the Agent. Any Competitive Advance shall be a LIBOR Loan. The
proposed funding date shall be a Business Day. The Agent shall incur no
liability whatsoever hereunder in acting upon any Competitive Bid Request
purportedly made by a Responsible Officer of Borrowers, which hereby agree to
indemnify the Agent from any loss, cost, expense or liability as a result of so
acting. The Competitive Bid Request must be received by the Agent not later than
10:00 a.m. on a Business Day that is at least four (4) Business Days prior to
the date of the proposed Competitive Advance.

(c) Each Competitive Bid Request must be made for a Competitive Advance of at
least $3,000,000 and shall be in an integral multiple of $1,000,000.

(d) No Competitive Bid Request shall be made for a Competitive Advance with a
maturity of less than 7 days or more than 360 days, or with a maturity date
subsequent to the Termination Date. The Borrowers may request offers to make
Competitive Advances for up to six (6) Interest Periods in a single Competitive
Bid Request.

(e) The Agent shall, promptly after receipt of a Competitive Bid Request,
provide the Lenders a copy thereof by telecopier. Any Lender may, by written
notice to the Agent, advise the Agent that it elects not to be so notified of
Competitive Bid Requests, in which case the Agent shall not notify such Lender
of the Competitive Bid Request.

(f) Each Lender receiving a Competitive Bid Request may, in its sole and
absolute discretion, make or not make a Competitive Bid responsive to the
Competitive Bid Request. A Lender shall have no obligation to make a Competitive
Bid. Each Competitive Bid shall be submitted so as to be received by the Agent
not later than 10:00 a.m. (or, in the case of the Lender acting as Agent, not
later than 9:00 a.m.) on the date which is three (3) Business Days prior to the
requested Competitive Advance. Any Competitive Bid received by the Agent after
10:00 a.m. (or 9:00 a.m. in the case of the Lender acting as Agent) on such date
shall be disregarded for purposes of this Agreement. The Agent shall incur no
liability whatsoever hereunder in acting upon any Competitive Bid purportedly
made by a Responsible Officer of a Lender, each of which hereby agrees to
indemnify the Agent from any loss, cost, expense or liability as a result of so
acting with respect to that Lender.

(g) Each Competitive Bid shall specify the margin over the Adjusted Eurodollar
Rate for the offered Maximum Competitive Advance set forth in the Competitive
Bid. The Maximum Competitive Advance offered by a Lender in a Competitive Bid
shall not exceed the Competitive Advance requested and may be less than the
Competitive Advance requested by Borrowers in the Competitive Bid Request, but
shall be an integral multiple of $1,000,000. Any Competitive Bid which offers an
interest rate other than a margin over the Adjusted Eurodollar Rate, is in a
form other than as set forth in Exhibit C or which otherwise contains any term,
condition, qualification or provision not contained in the Competitive Bid
Request (including without limitation a requirement of a minimum advance) or is
received after the time set forth in this Section 2.3(g) shall be disregarded
for purposes of this Agreement. A Competitive Bid once submitted to the Agent
shall, subject to the terms of Section 4.3 and Article V, be irrevocable until
12:00 noon on the date which is two (2) Business Days prior to the requested
Competitive Advance set forth in the related Competitive Bid Request, and shall
expire by its terms at such time unless accepted by Borrowers on or prior
thereto.

(h) Promptly after 10:00 a.m. on the date which is three (3) Business Days prior
to the date of the proposed Competitive Advance, the Agent shall notify
Borrowers of the names of the Lenders providing Competitive Bids to the Agent at
or before 10:00 a.m. on that date (or 9:00 a.m. in the case of the Lender acting
as Agent) and satisfying the conditions of this Section 2.3 and the Maximum
Competitive Advance and margin over the Adjusted Eurodollar Rate set forth by
each such Lender in its Competitive Bid.

(i) Borrowers may, in their sole and absolute discretion, reject any or all of
the Competitive Bids. If Borrowers accept any Competitive Bid, by telephone or
in writing (provided that any acceptance by telephone shall be confirmed
promptly by hand delivery or telecopy of such acceptance signed by Borrowers),
the following shall apply: (i) Borrowers must accept all Competitive Bids at all
lower margins over the Adjusted Eurodollar Rate before accepting any portion of
a Competitive Bid at a higher margin over the Adjusted Eurodollar Rate, (ii) if
two or more Lenders have submitted a Competitive Bid at the same margin, then
Borrowers must accept either all of such Competitive Bids or accept such
Competitive Bids in the same proportion as the Maximum Competitive Advance of
each Lender bears to the aggregate Maximum Competitive Advances of all such
Lenders, (iii) Borrowers may not accept Competitive Bids for an aggregate amount
in excess of the requested Competitive Advance set forth in the Competitive Bid
Request, and (iv) the aggregate principal amount of the Competitive Bids
accepted must be at least $3,000,000 and shall be in an integral multiple of
$1,000,000. Acceptance by Borrowers of a Competitive Bid must be made prior to
12:00 noon on the date which is two (2) Business Days prior to the requested
Competitive Advance. Acceptance of a Competitive Bid by Borrowers shall be
accomplished by telephonic or written notification thereof to the Agent
(provided that any acceptance by telephone shall be confirmed promptly by hand
delivery or telecopy of such acceptance signed by Borrowers) and shall be
irrevocable upon such notification. The Agent shall promptly notify each of the
Lenders whose Competitive Bid has been accepted by Borrowers by telephone, which
notification shall promptly be confirmed in writing delivered in person or by
telecopier to such Lenders. Any Competitive Bid not accepted or rejected by
Borrowers by 12:00 noon, on the date which is two (2) Business Days prior to the
proposed Competitive Advance, shall be deemed rejected.

(j) In the case of a Competitive Bid, the Agent shall determine the Adjusted
Eurodollar Rate on the date which is two (2) Business Days prior to the date of
the proposed Competitive Advance, and shall promptly thereafter notify Borrowers
and the Lenders whose Competitive Bids were accepted by Borrowers of such
Adjusted Eurodollar Rate.

(k) A Lender whose Competitive Bid has been accepted by Borrowers shall make the
Competitive Advance in accordance with the Competitive Bid Request and with its
Competitive Bid, subject to the applicable conditions set forth in this
Agreement, by making funds immediately available to the Agent at the Principal
Office in the amount of such Competitive Advance not later than 1:00 p.m. on the
date set forth in the Competitive Bid Request. The Agent shall then promptly
make available to the Borrowers the aggregate amount of the Competitive Advances
made available to the Agent by crediting such amount in immediately available
funds to the account of the Borrowers on the books of such office of Agent.

(l) The Agent shall notify Borrowers and the Lenders promptly after any
Competitive Advance is made of the amounts and maturity of such Competitive
Advances, the identity of the Lenders making such Competitive Advances, and the
margin over the Adjusted Eurodollar Rate for such Competitive Advances.

(m) The Competitive Advances made by a Lender shall be evidenced by that
Lender's Competitive Advance Note.

(n) Each Competitive Advance shall be subject to all of the provisions of this
Agreement generally, provided, however, that a Competitive Advance shall not
reduce a Lender's Commitment or a Lender's obligation to fund its Commitment
Percentage of any Revolving Loan or to participate in Swingline Loans or Letters
of Credit. If the Borrowers prepay any Competitive Advance prior to the end of
the applicable Interest Period, the Borrowers shall pay all amounts due under 
Section 4.4.

(o) The principal amount of any "Money Market Loans" (as defined in the Fourth
Amended Credit Agreement) outstanding as of the date hereof shall continue as
Competitive Advances under this Agreement for the balance of the term and at
such rate as exists under the Fourth Amended Credit Agreement.

Section 2.4 Letters of Credit. 

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Issuing Lender, on behalf of the Lenders, agrees to issue for the account of
the Borrowers during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more Standby
Letters of Credit up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed the L/C Commitment Amount with respect thereto.
Issuing Lender has issued the Gables Bond Enhancement Letters of Credit
described on Schedule 1.1(a) hereto. Such Gables Bond Enhancement Letters of
Credit shall remain in place as of the date of this Agreement and be deemed to
be a Gables Bond Enhancement Letter of Credit under this Agreement for all
purposes. Issuing Lender shall not be required to issue any additional Gables
Bond Enhancement Letters of Credit (provided the foregoing shall not prohibit
any extension or modification of any of the existing Gables Bond Enhancement
Letters of Credit). In the event that any of the Gables Bond Enhancement Letters
of Credit shall not be outstanding, the Borrowers may use such unutilized
portion of the Commitment for Loans or Standby Letters of Credit subject to the
terms of this Agreement. 

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Lender and the
Borrowers. Notwithstanding the foregoing, in no event may the expiration date
(i) of any Standby Letter of Credit extend beyond the earlier of (A) the date
that is one (1) year from its date of issuance or (B) the date that is five (5)
days prior to the Termination Date, or (ii) of any Gables Bond Enhancement
Letter of Credit extend beyond five (5) days prior to the Termination Date.

(c) Requests for Issuance of Standby Letters of Credit. The Borrowers shall give
the Issuing Lender written notice (or telephonic notice promptly confirmed in
writing) at least five (5) Business Days prior to the requested date of issuance
of a Standby Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Standby Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Standby Letter of
Credit, and in any event shall set forth with respect to such Standby Letter of
Credit (i) the proposed initial Stated Amount, (ii) the beneficiary or
beneficiaries, and (iii) the proposed expiration date. The Borrowers shall also
execute and deliver such customary letter of credit application forms as
requested from time to time by the Issuing Lender. Provided the Borrowers have
given the notice prescribed by the first sentence of this subsection and subject
to Section 2.14 and the other terms and conditions of this Agreement, including,
without limitation, the satisfaction of any applicable conditions precedent set
forth in Article V, the Issuing Lender shall issue the requested Standby Letter
of Credit on the requested date of issuance for the benefit of the stipulated
beneficiary and will notify each Lender of the issuance of such Standby Letter
of Credit within a reasonable time after the issuance thereof. The Issuing
Lender shall deliver to the Borrowers a copy of each issued Standby Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Lender from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit (but subject to the terms of Section 2.4(l)), the Issuing Lender shall
promptly notify the Borrowers and the Agent of the amount to be paid by the
Issuing Lender as a result of such demand and the date on which payment is to be
made by the Issuing Lender to such beneficiary in respect of such demand;
provided, however, the Issuing Lender's failure to give, or delay in giving,
such notice shall not discharge the Borrowers in any respect from the applicable
Reimbursement Obligation. The Borrowers hereby unconditionally and irrevocably
agree to pay and reimburse the Agent for the account of the Issuing Lender for
the amount of each demand for payment under such Letter of Credit on or prior to
the date on which payment is to be made by the Issuing Lender to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by the Issuing Lender of any payment in respect of any
Reimbursement Obligation, the Issuing Lender shall promptly pay to each Lender
that has acquired and funded a participation therein under the second sentence
of Section 2.4(i) such Lender's Commitment Percentage of such payment; provided,
however, that in the event that such payment received by the Issuing Lender is
required to be returned, such Lender will return to the Issuing Lender any
portion thereof previously distributed by the Issuing Lender to it.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in Section
2.4(d), the Borrowers shall advise the Agent and the Issuing Lender whether or
not the Borrowers intend to borrow hereunder to finance its obligation to
reimburse the Issuing Lender for the amount of the related demand for payment.
If the Borrowers fail to so advise the Agent and the Issuing Lender, or if the
Borrowers fail to reimburse the Issuing Lender for a demand for payment under a
Letter of Credit by the date of such payment, then (i) if the applicable
conditions contained in Article V would permit the making of Revolving Loans,
the Borrowers shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Agent shall give each Lender prompt notice (which shall be no
later than 12:00 p.m.) of the amount of the Revolving Loan to be made available
to the Agent for the account of the Issuing Lender not later than 1:00 p.m. and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of Section 2.4(j) shall apply. The limitations of Section 3.5(a)
shall not apply to any borrowing of Base Rate Loans under this subsection. This
subsection shall be subject to the terms of Section 2.4(l) with respect to the
reimbursement of an advance pursuant to a Gables Bond Enhancement Letter of
Credit.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Issuing
Lender of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender's Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

(g) Issuing Lender's Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligation. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Lender shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrowers assume all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent, the
Issuing Lender nor any of the Lenders shall be responsible for (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent, the Issuing Lender or the Lenders. None of the above shall
affect, impair or prevent the vesting of any of the Agent's, the Issuing
Lender's or any Lender's rights or powers hereunder. Any action taken or omitted
to be taken by the Issuing Lender under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create against the Agent, the Issuing Lender or any Lender
any liability to the Borrowers or any Lender. In this connection, the obligation
of the Borrowers to reimburse the Issuing Lender for any drawing made under any
Letter of Credit shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrowers may have at any time against the Agent, any Lender, the Issuing
Lender, any beneficiary or transferee of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrowers, any beneficiary or
transferee of a Letter of Credit, the Agent, the Issuing Lender, any Lender or
any other Person; (E) any draft, certificate, demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever; (F)
any non-application or misapplication by the beneficiary or transferee of a
Letter of Credit or any other Person of the proceeds of any drawing under such
Letter of Credit; (G) payment by the Issuing Lender under any Letter of Credit
against presentation of a draft, certificate, demand, statement or other
document which does not comply with the terms of such Letter of Credit; (H) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (I) any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (J) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (K) the failure of any
payment by Issuing Lender to conform to the terms of a Letter of Credit (if, in
Issuing Lender's good faith judgment, such payment is determined to be
appropriate); (L) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents; (M)
the occurrence of any Default or Event of Default; and (N) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of the Borrowers' Reimbursement Obligations. Notwithstanding anything
to the contrary contained in this Section or Section 12.9, but not in limitation
of the Borrowers' unconditional obligation to reimburse the Issuing Lender for
any drawing made under a Letter of Credit as provided in this Section, (i) the
Issuing Lender shall be and remain liable for matters arising solely from its
gross negligence and willful misconduct as actually and finally determined by a
court of competent jurisdiction, and (ii) the Borrowers shall have no obligation
to indemnify the Agent, the Issuing Lender or any Lender in respect of any
liability incurred by the Issuing Lender arising solely out of the gross
negligence or willful misconduct of the Issuing Lender in respect of a Letter of
Credit as actually and finally determined by a court of competent jurisdiction.
Except as otherwise provided in this Section, nothing in this Section shall
affect any rights the Borrowers may have with respect to the Issuing Lender's
gross negligence or willful misconduct with respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by the Issuing Lender of any extension,
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Lender), and no such extension, amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such extended, amended,
supplemented or modified form or (ii) the Requisite Lenders shall have consented
thereto. In connection with any such extension, amendment, supplement or other
modification, the Borrowers shall pay the Fees, if any, payable under Section
3.6(b).

(i) Lenders' Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Lender of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Issuing
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender's Commitment Percentage of the liability of the
Issuing Lender with respect to such Letter of Credit and each Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to the Issuing Lender to
pay and discharge when due, such Lender's Commitment Percentage of the Issuing
Lender's liability under such Letter of Credit. In addition, upon the making of
each payment by a Lender to the Agent for the account of the Issuing Lender in
respect of any Letter of Credit pursuant to Section 2.4(j), such Lender shall,
automatically and without any further action on the part of the Agent, the
Issuing Lender or such Lender, acquire (i) a participation in an amount equal to
such payment in the Reimbursement Obligation owing to the Issuing Lender by the
Borrowers in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender's Commitment Percentage in any interest or other
amounts payable by the Borrowers in respect of such Reimbursement Obligation
(other than the Fees payable to the Issuing Lender pursuant to Section 3.6(b)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent for the account of the Issuing Lender on demand in immediately available
funds in Dollars the amount of such Lender's Commitment Percentage of each
drawing paid by the Issuing Lender under each Letter of Credit to the extent
such amount is not reimbursed by the Borrowers pursuant to Section 2.4(d) or
Section 2.4(l). Each such Lender's obligation to make such payments to the Agent
for the account of the Issuing Lender under this subsection, and the Issuing
Lender's right to receive the same, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrowers or any other Loan Party, (iii) the existence of any Default or Event
of Default, including any Event of Default described in Section 10.1(f) or
10.1(g), or (iv) the termination of the Commitments. Each such payment to the
Agent for the account of the Issuing Lender shall be made without any offset,
abatement, withholding or deduction whatsoever.

(k) Information to Lenders. Upon the request of any Lender from time to time,
the Issuing Lender shall deliver to such Lender information reasonably requested
by such Lender with respect to each Letter of Credit then outstanding. Other
than as set forth in this subsection and in Section 2.4(c), the Issuing Lender
shall have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder. The failure of the Issuing Lender
to perform its requirements under this subsection shall not relieve any Lender
from its obligations under Section 2.4(j).

(l) Reimbursement of Drawings under the Gables Bond Enhancement Letters of
Credit; Reinstatement. Notwithstanding anything in this Agreement to the
contrary, the Issuing Lender shall be reimbursed by the Borrowers in the amount
of the Reimbursement Obligation for any Regular Drawing on or prior to the date
on which such payment is to be made by the Issuing Lender under the applicable
Gables Bond Enhancement Letter of Credit (which reimbursement shall be made
without any borrowing under this Agreement). If the Issuing Lender is not so
reimbursed in the amount of the Reimbursement Obligation for any Regular Drawing
on or prior to the date on which such payment is to be made by the Issuing
Lender, then, without notice to or consent of the Borrowers, (i) the Issuing
Lender may notify the applicable Trustee within the period provided in the
applicable Gables Bond Enhancement Letter of Credit or the applicable Bond
Documents that the Issuing Lender has not been reimbursed the Reimbursement
Obligation with respect to such Gables Bond Enhancement Letter of Credit or that
an Event of Default has occurred and that such amount shall not be reinstated,
and (ii) the Issuing Lender shall be reimbursed for such amount as provided in
Section 2.4(e) or Section 2.4(j), as applicable. The Issuing Lender may also
notify the applicable Trustee in the event that an Event of Default occurs. With
respect to any Remarketing Drawing only, such amount will be reinstated only
upon receipt by the applicable Trustee of notice from the Issuing Lender that
the Reimbursement Obligation with respect to such Remarketing Drawing has been
repaid other than as a result of a borrowing under this Agreement. Drawings on a
Gables Bond Enhancement Letter of Credit other than a Regular Drawing or a
Remarketing Drawing may be reimbursed through the obtaining of a Loan as
provided in this Section 2.4. The Issuing Lender is authorized to provide
notices to the Trustee as provided in the Gables Bond Enhancement Letters of
Credit and the Bond Documents.

(m) Pledged Bonds. Any Pledged Bonds shall be for the benefit of the Issuing
Lender and each other Lender that has acquired a participation in such Gables
Bond Enhancement Letter of Credit as provided in this Agreement.

Section 2.5 Rates and Payment of Interest on Loans. 

(a) Rates. The Borrowers promise to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin (utilizing the
applicable "Base Rate Margin" as identified in the definition of Applicable
Margin, it being acknowledged that the Applicable Margin is a negative number,
the addition of which will result in an interest rate applicable to Base Rate
Loans which is lower than the corresponding Base Rate);

     (ii) during such periods as such Loan (other than a Competitive Advance) is
a LIBOR Loan, at the Adjusted Eurodollar Rate for such Loan for the Interest
Period therefor plus the Applicable Margin (utilizing the applicable "LIBOR
Margin" as identified in the definition of Applicable Margin); and

     (iii) with respect to each Competitive Advance, at the margin over the
Adjusted Eurodollar Rate determined pursuant to Section 2.3.
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrowers hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b) Payment of Interest. Accrued interest on each Loan shall be payable (i) in
the case of a Base Rate Loan on the first day of each calendar month, (ii) in
the case of a LIBOR Loan, on the last day of each Interest Period therefor
(provided, however, if any Interest Period for a LIBOR Loan exceeds ninety (90)
days, interest shall also be payable with respect to such Loans on the last
Business Day of each March, June, September and December, as applicable), and
(iii) in the case of any Loan, upon the payment, prepayment or Continuation
thereof or the Conversion of such Loan to a Loan of another Type (but only on
the principal amount so paid, prepaid, Continued or Converted). Interest payable
at the Post-Default Rate shall be payable from time to time on demand. Promptly
after the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrowers. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrowers for all purposes, absent manifest error.

Section 2.6 Number of Interest Periods. 

There may be no more than six (6) different Interest Periods for LIBOR Loans
(excluding Competitive Advances) outstanding at the same time.

Section 2.7 Repayment of Loans. 

The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, together with all other amounts then
outstanding under this Agreement, on the Termination Date.

Section 2.8 Prepayments. 

(a) Optional. Subject to Section 3.5 and Section 4.4, the Borrowers may prepay
any Loan and terminate any Gables Bond Enhancement Letter of Credit at any time
without premium or penalty. The Borrowers shall give the Agent at least one (1)
Business Day's prior written notice of the prepayment of any Revolving Loan.

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities and the aggregate principal amount of all outstanding Swingline
Loans and Competitive Advances, exceeds the amount of the Total Commitment in
effect at such time, the Borrowers shall immediately pay to the Agent for the
accounts of the Lenders the amount of such excess. Such payment shall be applied
by the Agent to pay all amounts of principal outstanding on the Revolving Loans
and any Reimbursement Obligations pro rata in accordance with Section 3.2 and if
any Letters of Credit are outstanding at such time the remainder, if any, shall
be deposited by the Agent into the Collateral Account for application to any
Reimbursement Obligations. If the Borrowers are required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrowers shall pay all amounts due under Section
4.4. Notwithstanding the foregoing, the Borrowers shall have the right, and may
designate, which Loans are to be repaid or prepaid and in what order (e.g., Base
Rate Loans first, then LIBOR Loans, then Competitive Advances). 

Section 2.9 Continuation. 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrowers may on any Business Day, with respect to any Revolving Loan that
is a LIBOR Loan, elect to maintain such LIBOR Loan or any portion thereof as a
LIBOR Loan by selecting a new Interest Period for such LIBOR Loan. Each new
Interest Period selected under this Section shall commence on the last day of
the immediately preceding Interest Period. Each selection of a new Interest
Period shall be made by the Borrowers' giving to the Agent a Notice of
Continuation not later than 11:00 a.m. on the third (3rd) Business Day prior to
the date of any such Continuation. Such notice by the Borrowers of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrowers once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Continuation.
If the Borrowers shall fail to select in a timely manner a new Interest Period
for any such LIBOR Loan in accordance with this Section, or shall fail to give a
timely Notice of Conversion with respect to a Base Rate Loan, or if a Default or
Event of Default shall have occurred and be continuing, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into (or, with respect to a Base Rate Loan, continue as) a Base Rate Loan
notwithstanding the first sentence of Section 2.10 or the Borrowers' failure to
comply with any of the terms of such Section.

Section 2.10 Conversion. 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrowers may on any Business Day, upon the Borrowers' giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Revolving Loan of one
Type into a Revolving Loan of another Type. Any Conversion of a Revolving Loan
that is a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the
last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrowers shall pay accrued interest to
the date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third (3rd)
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Revolving Loan to be Converted, (c) the portion of
such Type of Revolving Loan to be Converted, (d) the Type of Revolving Loan such
Revolving Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrowers once
given.

Section 2.11 Notes. 

(a) Revolving Note. The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrowers
substantially in the form of Exhibit M (each a "Revolving Note"), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed. By delivery of the
Revolving Notes, there shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the Indebtedness
evidenced by the "Syndicated Loan Notes" described in the Fourth Amended Credit
Agreement, which Indebtedness is instead allocated among the Lenders as of the
date hereof and evidenced by the Revolving Notes and their respective Commitment
Percentages, and the Lenders shall as of the date hereof make such adjustments
to the outstanding Loans of such Lenders so that such outstanding Revolving
Loans are consistent with their respective Commitment Percentages.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers absent
manifest error.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrowers of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrowers, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrowers shall at their own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

Section 2.12 Voluntary Reductions of the Commitment. 

The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans and Competitive
Advances) at any time and from time to time without penalty or premium upon not
less than fifteen (15) Business Days prior written notice to the Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction and shall be irrevocable once given
and effective only upon receipt by the Agent. The Agent will promptly transmit
such notice to each Lender. The Commitments may not be reduced below
$100,000,000 in the aggregate unless the Borrowers terminate the Commitments in
their entirety, and, once terminated or reduced, the Commitments may not be
increased or reinstated. Any reduction in the aggregate amount of the
Commitments shall result in a proportionate reduction (rounded to the next
lowest integral multiple of multiple of $100,000) in the maximum amount of
Competitive Advances.

Section 2.13 Expiration or Maturity Date of Letters of Credit Past Termination
Date. 

If on the date (the "Facility Termination Date") the Commitments are terminated
(whether voluntarily, by reason of acceleration following the occurrence of an
Event of Default or otherwise), there are any Letters of Credit outstanding
hereunder, the Borrowers shall, on the Facility Termination Date, pay to the
Agent an amount of money equal to the Stated Amount of such Letter(s) of Credit
for deposit into the Collateral Account. If a drawing pursuant to any such
Letter of Credit occurs on or prior to the expiration date of such Letter of
Credit, the Borrowers authorize the Issuing Lender to notify the Agent, and
authorize the Agent to pay to the Issuing Lender monies deposited in the
Collateral Account for Issuing Lender to make payment to the beneficiary with
respect to such drawing or the payee with respect to such presentment. If no
drawing occurs on or prior to the expiration date of such Letter of Credit, the
Agent shall withdraw the monies deposited in the Collateral Account with respect
to such outstanding Letter of Credit on or before the date fifteen (15) Business
Days after the expiration date of such Letter of Credit and apply such funds to
the Obligations, if any, then due and payable in the order prescribed by Section
10.3. No amount drawn under a Letter of Credit after the Facility Termination
Date shall be subject to reinstatement.

Section 2.14 Amount Limitations. 

Notwithstanding any other term of this Agreement or any other Loan Document, at
no time may the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate principal amount of all outstanding Swingline Loans
and Competitive Advances and the aggregate amount of all Letter of Credit
Liabilities, exceed the aggregate amount of the Commitments at such time.

Section 2.15 Increase of Commitments. 

Subject to the approval of the Agent (which shall not be unreasonably withheld
or delayed), the Borrowers shall have the right to request an increase in the
aggregate amount of the Commitments (provided that there shall be no more than
two such increases in the Commitments and the aggregate amount of such increases
in the Commitments pursuant to this Section shall not exceed $48,000,000) by
providing written notice to the Agent, which notice shall be irrevocable once
given. Each such increase in the Commitments must be an aggregate minimum amount
of $20,000,000 and integral multiples of $1,000,000 in excess thereof. The Agent
shall promptly notify each Lender of such request. Each existing Lender shall
have the right to increase its Commitment by an amount so that such Lender's
Commitment Percentage shall not be decreased as a result of such requested
increase in the Commitments. All other allocations of such requested increase
shall be subject to the approval of the Agent. Each Lender shall notify the
Agent within ten (10) Business Days after receipt of the Agent's notice whether
such Lender wishes to increase the amount of its Commitment. If a Lender fails
to deliver any such notice to the Agent within such time period, then such
Lender shall be deemed to have declined to increase its Commitment. No Lender
shall be required to increase its Commitment and any new Lender(s) becoming a
party to this Agreement in connection with any such requested increase must be
an Eligible Assignee. In the event a new Lender or Lenders become a party to
this Agreement, or if any existing Lender agrees to increase its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (as determined after
giving effect to the increase of Commitments) of any outstanding Revolving
Loans, by making available to the Agent for the account of such other Lenders at
the Principal Office, in same day funds, an amount equal to the sum of (a) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender plus (b) the aggregate amount of payments previously
made by the other Lenders under Sections 2.2(e) or 2.4(j) which have not been
repaid, and the Borrowers shall pay to such other Lenders interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrowers shall also pay to the Lenders
amounts payable, if any, to such Lenders under Section 4.4 as a result of the
prepayment of any such Revolving Loans. No increase of the Commitments may be
effected under this Section if either (x) a Default or Event of Default shall be
in existence on the effective date of such increase or (y) any representation or
warranty made or deemed made by the Borrowers or any other Loan Party in any
Loan Document to which any such Loan Party is a party is not (or would not be)
true or correct in all material respects on the effective date of such increase
(except for representations or warranties which expressly relate solely to an
earlier date and except for changes in factual circumstances or transactions, in
either event not prohibited hereunder). In connection with any increase in the
aggregate amount of the Commitments pursuant to this subsection, (A) any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request and (B) the Borrowers shall make appropriate arrangements
so that each new Lender, and any existing Lender increasing its Commitment,
receives a new or replacement Note, as appropriate, in the amount of such
Lender's Commitment and a Competitive Advance Note within two (2) Business Days
of the effectiveness of the applicable increase in the aggregate amount of
Commitments. The Borrowers shall also execute and deliver to the other Lenders
replacement Competitive Advance Notes increasing the principal face amount
thereof to 50% of the new Total Commitment.

Section 2.16 Advances by Agent. 

Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrowers the
amount of such Loan to be provided by such Lender and such Lender shall be
liable to Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent's demand therefor, the Agent will promptly
notify the Borrowers, and the Borrowers shall promptly pay such corresponding
amount to the Agent. The Agent shall also be entitled to recover from the Lender
or the Borrowers, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrowers to the date such corresponding amount is recovered
by the Agent at a per annum rate equal to (i) from the Borrowers at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds Rate.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1 Payments. 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrowers under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3., the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of either Borrower with the Agent. The Borrowers shall, at the time of
making each payment under this Agreement or any Note, specify to the Agent the
amounts payable by the Borrowers hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender at the applicable
Lending Office of such Lender no later than one (1) Business Day after receipt.
If the Agent fails to pay such amount to a Lender as provided in the previous
sentence, the Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect. If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for the period
of such extension. If a court of competent jurisdiction shall adjudge that any
amount received and distributed by the Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to the Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.

Section 3.2 Pro Rata Treatment. 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a) shall be made from the Lenders, each payment of the
Fees under Section 3.6(a) and Section 3.6(b) (other than those solely for the
account of the Issuing Lender) shall be made for the account of the Lenders, and
each termination or reduction of the amount of the Commitments under Section
2.12 shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrowers shall be made for
the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Revolving Loans in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans by the Borrowers shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; (d) the
making, Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Section 4.6) shall be made pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of making of Loans) or their respective Loans (in the case of
Conversions and Continuations of Loans) and the then current Interest Period for
each Lender's portion of each Loan of such Type shall be coterminous; (e) the
Lenders' participation in, and payment obligations in respect of, Letters of
Credit under Section 2.4, shall be pro rata in accordance with their respective
Commitments; and (f) the Lenders' participation in, and payment obligations in
respect of, Swingline Loans under Section 2.2, shall be in accordance with their
respective Commitments. All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.2(e)).
All payments of principal and interest in respect of Competitive Advances shall
be for the account of the Lender making such Competitive Advance only.

Section 3.3 Sharing of Payments, Etc. 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrowers under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrowers or a Loan Party through the exercise of
any right of set-off, banker's lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrowers to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2 or Section 10.3, as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2 or Section
10.3. To such end, all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. The Borrowers agree that any Lender
so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker's lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrowers.

Section 3.4 Several Obligations. 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5 Minimum Amounts. 

(a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount.
(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).
(c) Reductions of Commitments. Each reduction of the Commitments under Section
2.12 shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.

Section 3.6 Fees. 

(a) Facility Fees. The Borrowers agree to pay to the Agent for the account of
each Lender an annual facility fee equal to the average daily amount of the
Commitment of such Lender (whether or not utilized) times the Facility Fee
(utilizing the "Applicable Facility Fee Percentage" as identified in the
definition of Facility Fee) for the period from and including the Agreement Date
to but excluding the date such Commitment is terminated or reduced to zero or
the Termination Date, such fee to be paid in arrears on (i) the last Business
Day of March, June, September and December in each year, (ii) the date of each
reduction in the Commitments (but only on the amount of the reduction), and
(iii) on the Termination Date.

(b) Letter of Credit Fees. 

     (i) The Borrowers shall pay to the Agent for the account of the Issuing
Lender only, and not the account of any other Lender, a fee in respect of each
Letter of Credit at the rate equal to (A) one-eighth of one percent (0.125%) on
the Stated Amount of each Standby Letter of Credit for the issuance or extension
of such Standby Letter of Credit, and (B) one-fifth of one percent (0.20%) on
the Stated Amount of each Gables Bond Enhancement Letter of Credit for the
extension of such Gables Bond Enhancement Letter of Credit. Such fees shall be
non-refundable and payable upon issuance or extension of each Standby Letter of
Credit or extension of each Gables Bond Enhancement Letter of Credit, provided,
however, that the Borrowers shall not incur or be required to pay as of the
Agreement Date any such fees in connection with the Letters of Credit listed on
Schedule 1(b) (provided that such fees shall be due on any subsequent extension
or other event requiring the payment of a fee pursuant to this Section
3.6(b)(i)).

     (ii) The Borrowers agree to pay to the Agent for the account of each Lender
a letter of credit fee at a rate per annum equal to the Applicable Margin for
LIBOR Loans times the daily average Stated Amount of each Letter of Credit for
the period from and including the date of issuance or extension of such Letter
of Credit (A) to and including the date such Letter of Credit expires or is
terminated or (B) to but excluding the date such Letter of Credit is drawn in
full. Such fees shall be nonrefundable and payable in arrears on the last
Business Day of March, June, September and December in each year, on the
Termination Date, and on the date the Commitments are terminated or reduced to
zero. Without otherwise limiting the terms of this Section 3.6(b)(ii), any
amounts available to be reinstated under a Gables Bond Enhancement Letter of
Credit shall, for the purpose of calculating the fee with respect thereto be
deemed a part of the Stated Amount of the Gables Bond Enhancement Letter of
Credit and therefore included in determining the Letter of Credit fee due with
respect thereto. 

     (iii) The Borrowers shall pay directly to the Issuing Lender from time to
time on demand (but without duplication of amounts payable under Section
3.6(b)(i)) all commissions, charges, costs and expenses in the amounts
customarily charged by the Issuing Lender from time to time in like
circumstances with respect to the issuance of each Letter of Credit, drawings,
amendments and other transactions relating thereto.

(c) Administrative and Other Fees. The Borrowers agree to pay the administrative
and other fees of the Agent as set forth in that certain letter agreement dated
November 26, 2002.

Section 3.7 Computations. 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.8 Usury. 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrowers or received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the
Borrowers shall notify the respective Lender in writing that the Borrowers elect
to have such excess sum returned to it forthwith. It is the express intent of
the parties hereto that the Borrowers not pay and the Lenders not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Borrowers under Applicable Law.

Section 3.9 Agreement Regarding Interest and Charges. 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.2(c), Section 2.3 and
Section 2.5(a)(i), (ii) and (iii). Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
arrangement fees, amendment fees, up-front fees, commitment fees, facility fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or "breakage" charges, increased cost charges, attorneys' fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, or any other
similar amounts are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. Borrowers hereby acknowledge and agree that the
Lenders have imposed no minimum borrowing requirements, reserve or escrow
balances or compensating balances related in any way to the Obligations. Any use
by Borrowers of certificates of deposit issued by any Lender or other accounts
maintained with any Lender has been and shall be voluntary on the part of
Borrowers. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.10 Statements of Account. 

The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrowers absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of their obligations hereunder.

Section 3.11 Defaulting Lenders. 


(a) Generally. If for any reason any Lender (a "Defaulting Lender") shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two (2) Business Days after notice
from the Agent, then, in addition to the rights and remedies that may be
available to the Agent or the Borrowers under this Agreement or Applicable Law,
such Defaulting Lender's right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of all of the Lenders or the Requisite Lenders, shall be suspended during the
pendency of such failure or refusal. If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Agent of any amount required to be
paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrowers may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Lender on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate, (ii)
to withhold or setoff and to apply in satisfaction of the defaulted payment and
any related interest, any amounts otherwise payable to such Defaulting Lender
under this Agreement or any other Loan Document, and (iii) to bring an action or
suit against such Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest. Any amounts received by
the Agent in respect of a Defaulting Lender's Loans shall not be paid to such
Defaulting Lender and shall be held uninvested by the Agent and either applied
against the purchase price of such Loans under Section 3.11(b) or paid to such
Defaulting Lender upon the Defaulting Lender's curing of its default.

(b) Purchase or Cancellation of Defaulting Lender's Commitment. Any Lender who
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender's Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrowers no sooner than two (2) Business Days and not later than five
(5) Business Days after such Defaulting Lender became a Defaulting Lender. If
more than one Lender exercises such right, each such Lender shall have the right
to acquire an amount of such Defaulting Lender's Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such fifth
(5th) Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrowers may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee approved by Agent (such approval not to be unreasonably
withheld) subject to and in accordance with the provisions of Section 12.5(d)
for the purchase price provided for below or (ii) terminate the Commitment of
such Defaulting Lender, whereupon such Defaulting Lender shall no longer be a
party hereto or have any rights or obligations hereunder or under any of the
other Loan Documents (except as expressly provided in this Section 3.11(b)). No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender's interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 12.5(d), shall pay to the Agent an assignment fee in the
amount of $3,500. The purchase price for the Commitment of a Defaulting Lender
shall be equal to the amount of the principal balance of the Loans outstanding
and owed by the Borrowers to the Defaulting Lender. Prior to payment of such
purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to the last sentence
of Section 3.11(a). The Defaulting Lender shall be entitled to receive amounts
owed to it by the Borrowers under the Loan Documents which accrued prior to the
date of the default by the Defaulting Lender, to the extent the same are
received by the Agent from or on behalf of the Borrowers. There shall be no
recourse against any Lender or the Agent for the payment of such sums except to
the extent of the receipt of payments from any other party or in respect of the
Loans.

Section 3.12 Taxes. 

(a) Taxes Generally. All payments by the Borrowers of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding (i)
franchise taxes, and (ii) any taxes imposed on or measured by any Lender's
assets, net income, receipts or branch profits (such non-excluded items being
collectively called "Taxes"). If any withholding or deduction from any payment
to be made by the Borrowers hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrowers will:

     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;

     (ii) promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

     (iii) pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

(b) Tax Indemnification. If the Borrowers fail to pay any Taxes when due to the
appropriate Governmental Authority or fail to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.

(c) Tax Forms. Prior to the date that any Lender or participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrowers and the Agent (but only so
long as such Lender or participant is or remains lawfully able to do so) such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
participant indicating whether payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax or (ii) not
subject to United States Federal withholding tax under the Internal Revenue Code
because such payment is either effectively connected with the conduct by such
Lender or participant of a trade or business in the United States or totally
exempt from United States Federal withholding tax by reason of the application
of the provisions of a treaty to which the United States is a party or such
Lender is otherwise wholly exempt; provided that nothing herein (including,
without limitation, the failure or inability to provide any of such
certificates, documents or other evidence) shall relieve the Borrowers of their
obligations under this Section 3.12. In addition, any such Lender or participant
shall deliver to the Borrowers and the Agent (but only so long as such Lender or
participant is or remains lawfully able to do so) further copies of any such
certificate, document or other evidence on or before the date that any such
certificate, document or other evidence expires or becomes obsolete.


ARTICLE IV. YIELD PROTECTION, ETC.


Section 4.1 Additional Costs; Capital Adequacy. 

(a) Additional Costs. The Borrowers shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
"Additional Costs"), resulting from any Regulatory Change that: (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such Loans or its
Commitment (other than taxes which are excluded from the definition of Taxes
pursuant to the first sentence of Section 3.12(a)); or (ii) imposes or modifies
any reserve, special deposit or similar requirements (other than Regulation D of
the Board of Governors of the Federal Reserve System or other reserve
requirement to the extent utilized in the determination of the Adjusted
Eurodollar Rate for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender's policies with respect to capital adequacy).

(b) Lender's Suspension of LIBOR Loans. Without limiting the effect of the
provisions of Section 4.1(a), if, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrowers (with a copy to the Agent), the obligation of such Lender to
make or Continue, or to Convert any other Type of Loans into, LIBOR Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.6 shall apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrowers under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Lender of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Lender or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Lender or such Lender, the Borrowers shall pay promptly, and in any event within
three (3) Business Days of demand, to the Agent for its account or the account
of the Issuing Lender or such Lender, as applicable, from time to time as
specified by the Issuing Lender or a Lender, such additional amounts as shall be
sufficient to compensate the Issuing Lender or such Lender for such increased
costs or reductions in amount.

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrowers from any of their respective obligations hereunder;
provided, however, that notwithstanding the foregoing provisions of this
Section, the Agent or a Lender, as the case may be, shall not be entitled to
compensation for any such amount relating to any period ending more than six
months prior to the date that the Agent or such Lender, as applicable, first
notifies the Borrowers in writing thereof. The Agent and or such Lender agrees
to furnish to the Borrowers a certificate setting forth the basis and amount of
each request by the Agent or such Lender for compensation under this Section.
Absent manifest error, determinations by the Agent or any Lender of the effect
of any Regulatory Change shall be conclusive, provided that such determinations
are made on a reasonable basis and in good faith.

Section 4.2 Suspension of LIBOR Loans. 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that the Adjusted Eurodollar Rate as determined by the Agent will not adequately
and fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans
for such Interest Period;

then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrowers shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

Section 4.3 Illegality. 

Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrowers thereof (with a
copy to the Agent) and such Lender's obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6 shall be applicable).

Section 4.4 Compensation. 

The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.

Upon the Borrowers' request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth a brief
explanation of the basis for requesting such compensation and the method and
calculation for determining the amount thereof. Each Lender may use any
reasonable averaging and attribution methods generally applied by such Lender
and may include, without limitation, administrative costs as a component of such
loss, cost or expense. Such statements shall be prima facie evidence of amounts
due and owing hereunder.

Section 4.5 Affected Lenders. 

If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrowers, within thirty (30) days of such request for compensation
or suspension, as applicable, may either (i) demand that such Lender (the
"Affected Lender"), and upon such demand the Affected Lender shall promptly,
assign its Commitments to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrowers of their rights under this Section shall
be at the Borrowers' sole cost and expense and at no cost or expense to the
Agent, the Affected Lender or any of the other Lenders. The terms of this
Section shall not in any way limit the Borrowers' obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to Section
3.12, 4.1 or 4.4.

Section 4.6 Treatment of Affected Loans. 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1(b), 4.2 or 4.3, then such Lender's LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
4.1(b) or 4.3, on such earlier date as such Lender may specify to the Borrowers
with a copy to the Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 4.1 or 4.3 that gave
rise to such Conversion no longer exist:

(a) to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.
If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender's
Revolving Credit Loans that are Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Revolving Loans held by the Lenders holding LIBOR Loans and
by such Lender are held pro rata (as to principal amounts, Types and Interest
Periods) in accordance with their respective Commitments.

Section 4.7 Change of Lending Office. 

|Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the
liability of the Borrowers or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.
Notwithstanding anything to the contrary contained herein, in no event shall the
Agent or any Lender take any action or impose any cost under Sections 3.12, 4.1,
4.2 or 4.6 unless the Agent or such Lender is generally imposing similar charges
on, or taking similar actions with respect to, its other similarly situated
borrowers.

Section 4.8 Assumptions Concerning Funding of LIBOR Loans. 

Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.


ARTICLE V. CONDITIONS PRECEDENT


Section 5.1 Initial Conditions Precedent. 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

     (i) Counterparts of this Agreement executed by each of the parties hereto;

     (ii) Revolving Notes executed by the Borrowers payable to each Lender and
complying with the applicable provisions of Section 2.11, Competitive Advance
Notes executed by the Borrowers payable to each Lender, and the Swingline Note
executed by the Borrowers payable to the Agent (which Notes shall be promptly
forwarded by the Agent to the applicable Lender);

     (iii) The Guaranty executed by each Guarantor existing as of the Effective
Date;

     (iv) A favorable opinion of counsel to the Loan Parties, addressed to the
Agent, the Lenders and the Swingline Lender, addressing such matters as Agent
may require;

     (v) The Governing Documents of each Borrower, each Guarantor and each
general partner, managing member (or Person performing similar functions) of
such Persons certified as of a recent date by the Secretary of State of the
State of formation of the applicable Person;

     (vi) A good standing certificate with respect to each Borrower, each
Guarantor and each general partner, managing member (or Person performing
similar functions) of such Persons issued as of a recent date by the appropriate
Secretary of State (and any state department of taxation, as applicable) and
other comparable certificates issued by the Secretary of State (and any state
department of taxation, as applicable), of each state in which such Person is
organized;

     (vii) A certificate of incumbency signed by the general partner, secretary
(or Person performing similar functions) of each Borrower, each Guarantor and
their respective general partners, managing members (or Person performing
similar functions) as to each of the partners, officers or other Persons
authorized to execute and deliver the Loan Documents to which any of them is a
party and the officers or other representatives of the Borrowers then authorized
to deliver Notices of Borrowing, Notices of Swingline Borrowings, Notices of
Continuation, Notices of Conversion and Competitive Bid Requests and to request
the issuance of Letters of Credit;

     (viii) Copies, certified by the general partner, secretary or other
authorized Person of each of the Borrowers, the Guarantors and their respective
general partners, managing members (or Persons performing similar functions) of
such Persons of all partnership, limited liability company, corporate (or
comparable) action taken by such Person to authorize the execution, delivery and
performance of the Loan Documents to which such Persons are a party;

     (ix) The Fees then due and payable under Section 3.6, and any other Fees
payable to the Agent and the Lenders on or prior to the Effective Date;

     (x) A Compliance Certificate calculated as of September 30, 2002; and

     (xi) Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and

(b) In the good faith judgment of the Agent and the Lenders:

     (i) There shall not have occurred or become known to the Agent or any of
the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning GBP, General Partner, the Borrowers, the
Subsidiaries and the other Loan Parties delivered to the Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to
result in a Material Adverse Effect;

     (ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrowers or any other Loan
Party to fulfill the respective obligations under the Loan Documents to which it
is a party;

     (iii) The Parent, GBP and the Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrowers or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrowers or any other Loan
Party to fulfill their respective obligations under the Loan Documents to which
it is a party; and

     (iv) There shall not have occurred or exist any other material disruption
of financial or capital markets that could reasonably be expected to materially
and adversely affect the transactions contemplated by the Loan Documents.

Section 5.2 Conditions Precedent to All Loans and Letters of Credit. 

The obligations of the Lenders to make any Loans, of the Issuing Lender to issue
Letters of Credit, and of the Swingline Lender to make any Swingline Loan are
all subject to the further condition precedent that: (a) no Default or Event of
Default shall have occurred and be continuing as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrowers and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances or
transactions, in either event not prohibited hereunder, and (c) in the case of
the borrowing of Revolving Loans, the Agent shall have received a timely Notice
of Borrowing. Each Credit Event shall constitute a certification by the
Borrowers to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrowers
otherwise notify the Agent and the Issuing Lender, as applicable, prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan, the Borrowers
shall be deemed to have represented to the Agent and the Lenders at the time
such Loan is made that all applicable conditions to the making of such Loan
contained in Article V have been satisfied.

Section 5.3 Conditions as Covenants. 

If the Lenders make any Loans, or the Issuing Lender issues a Letter of Credit,
prior to the satisfaction of all applicable conditions precedent set forth in
Sections 5.1 and 5.2, the Borrowers shall nevertheless cause such condition or
conditions to be satisfied within five (5) Business Days after the date of the
making of such Loans or the issuance of such Letter of Credit. Unless set forth
in writing to the contrary, the making of its initial Loan by a Lender shall
constitute a certification by such Lender to the Agent and the other Lenders
that the Borrowers have satisfied the conditions precedent for initial Loans set
forth in Sections 5.1 and 5.2.


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1 Representations and Warranties. 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrowers represent and warrant to
the Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrowers, the Subsidiaries
(other than any independent Qualified Intermediary that is consolidated with
Parent in accordance with GAAP) and the other Loan Parties is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized would have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. As of the Agreement Date Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of the Parent and GBP
setting forth for each such Subsidiary (i) the jurisdiction of organization of
such Subsidiary, (ii) each member of the Gables Group which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary and/or an Excluded Subsidiary. Except as disclosed in such
Schedule, as of the Agreement Date (i) each of the Parent, GBP and the
Subsidiaries owns, free and clear of all Liens (other than Permitted Liens) and
Negative Pledges, and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable, and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders' or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date Part II of Schedule 6.1(b) correctly sets
forth or diagrams all Unconsolidated Affiliates of the Parent and GBP, including
the correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Parent.

(c) Authorization of Agreement, Etc. Each Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrowers or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers or other representatives of such Person and each is a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrowers or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both: (i)
require any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to the Borrowers or any other Loan Party; (ii)
conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrowers or any other Loan Party, or any
material indenture, agreement or other instrument to which the Borrowers or any
other Loan Party is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by the
Borrowers or any other Loan Party.

(e) Compliance with Law; Governmental Approvals, Agreements. The Borrowers, each
Subsidiary and each other Loan Party is in compliance with its Governing
Documents, each agreement, judgment, decree or order to which any of them is a
party or by which any of them or their properties may be bound, each
Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
the Borrowers, a Subsidiary or such other Loan Party except for noncompliances
which, and Governmental Approvals the failure to possess which, would not,
individually or in the aggregate, cause an Event of Default or have a Material
Adverse Effect.

(f) Title to Properties; Liens; Title Insurance. As of the Agreement Date, Part
I of Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrowers, each other Loan Party and each other Subsidiary, and as of the
Agreement Date, each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective Properties. Each of the Borrowers,
the Subsidiaries and the other Loan Parties has title to its properties
sufficient for the conduct of its business, except where any such failure does
not have and is not reasonably expected to cause a Material Adverse Effect. As
of the Agreement Date, there are no Liens or Negative Pledges against any
Unencumbered Assets except for Permitted Liens. As of the Agreement Date, the
Borrowers or another Loan Party is with respect to all Unencumbered Assets the
named insured under a policy of title insurance issued by a title insurer
operating in the jurisdiction where such real property is located. As to each
such policy of title insurance (i) no claims are pending that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect; and
(ii) no title insurer has given notice to the insured Person that such policy of
title insurance is no longer in effect. Neither any Borrower, any Subsidiary nor
any other Loan Party has knowledge of any defect in title of any Property that
could, individually or in the aggregate, have a Material Adverse Effect.

(g) Existing Notes Payable and Indebtedness. Schedule 6.1(g) is, as of December
31, 2002, a complete and correct listing of all Notes Payable as of such date.
During the period from such date to the Agreement Date, neither the Parent, any
Subsidiary nor any other Loan Party incurred any Notes Payable except as set
forth on such Schedule. As of the Agreement Date, the Parent, the Subsidiaries
and the other Loan Parties are in compliance with all of the material terms of
all Indebtedness of such Persons in excess of $5,000,000, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Indebtedness.

(h) Material Contracts. Each of the Borrowers, the Subsidiaries and the other
Loan Parties that is a party to any Material Contract is in compliance with all
of the material terms of such Material Contract, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Material Contract.

(i) Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings served upon the Borrowers, any Subsidiary or any other Loan
Party (nor, to the knowledge of the Borrowers, are there any actions, suits or
proceedings threatened or otherwise pending, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrowers,
any Subsidiary or any other Loan Party or any of its respective property in any
court, or before any tribunal, administrative agency, board, arbitrator or
mediator of any kind or before or by any other Governmental Authority which has
or would reasonably be expected to have a Material Adverse Effect or which
question the validity or enforceability of any of the Loan Documents. There are
no strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrowers, any Subsidiary or any other
Loan Party which has or would be reasonably expected to have a Material Adverse
Effect. There are no judgments outstanding against or affecting the Borrowers,
their Subsidiaries or any other Loan Party or any of their properties for which
insurance has not been acknowledged in writing by the applicable insurance
carrier individually or in the aggregate involving amounts in excess of
$10,000,000.

(j) Taxes. All federal, state and other tax returns of the Borrowers, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrowers, any Subsidiary and each other
Loan Party and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Borrowers, the Subsidiaries or any other Loan Party is
under audit. All charges, accruals and reserves on the books of the Parent, GBP
and each of the Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.

(k) Financial Statements. The Parent has furnished to each Lender copies of (i)
the audited consolidated balance sheet of Parent and its consolidated
Subsidiaries for the fiscal year ending December 31, 2001, and the related
audited consolidated statements of income, shareholders' equity and cash flow
for the fiscal year ending on such date, with the opinion thereon of Arthur
Anderson LLP, (ii) the unaudited consolidated statements of income and cash flow
for Parent and its consolidated Subsidiaries for the nine (9) months ending
September 30, 2002 certified by the chief financial officer of General Partner,
and (iii) unaudited statements of Net Operating Income for each of the
Unencumbered Assets for the fiscal quarter ended September 30, 2002 satisfactory
in form to the Agent and certified by the chief financial officer of General
Partner. Such financial statements included in items (i) and (ii) above
(including in each case related schedules and notes) are complete and correct
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved and in all material respects, the consolidated financial
position of Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods. Such
statements included in the item (iii) above are complete and correct and present
fairly, in accordance with GAAP consistently applied throughout the periods
involved and in all material respects the Net Operating Income for such periods.
Neither Parent, any Subsidiary nor any other Loan Party has on the Agreement
Date any material contingent liabilities, material liabilities, material
liabilities for taxes, material or unusual or long-term commitments or material
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements
or except as set forth on Schedule 6.1(k).

(l) No Material Adverse Change. Since September 30, 2002, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Gables Group. Each of the Borrowers,
the Subsidiaries and the other Loan Parties is Solvent.

(m) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

(n) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrowers, any Subsidiary or any other Loan Party constitute "plan assets"
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Provided that the funds used by the Lenders
under this Agreement do not constitute assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest or any other assets of an employee benefit plan, the
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute "prohibited transactions" under ERISA or the Internal Revenue
Code.

(o) Environmental Matters. 

     (i) The Borrowers, each Subsidiary and each other Loan Party is in
compliance with the requirements of all applicable Environmental Laws except for
such non-compliance which could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     (ii) No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, which
violation, in the case of any of (i), (ii) or (iii) could, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

     (iii) Except for any of the following matters or liabilities that could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, neither the Borrowers, any Subsidiary nor any other
Loan Party (i) has received notice (written or oral) or otherwise learned of any
claim, demand, suit, action, proceeding, event, condition, report, directive,
lien, violation, non-compliance or investigation indicating or concerning any
potential or actual liability (including, without limitation, potential
liability for enforcement, investigatory costs, cleanup costs, government
response costs, removal costs, remedial costs, natural resources damages,
property damages, personal injuries or penalties) arising in connection with (x)
any non-compliance with or violation of the requirements of any applicable
Environmental Laws, or (y) the presence of any Hazardous Materials on any
Property (or any Property previously owned by any of such Persons) or the
release or threatened release of any Hazardous Materials into the environment,
(ii) has any threatened or actual liability in connection with the presence of
any Hazardous Materials on any Property (or any Property previously owned by any
of such Persons) or the release or threatened release of any Hazardous Materials
into the environment, (iii) has received notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to the
presence of any Hazardous Materials on any Property (or any Property previously
owned by any of such Persons) or a release or threatened release of any
Hazardous Materials into the environment for which the Borrowers, any Subsidiary
or any Loan Party is or may be liable, or (iv) has received notice that a
Borrower, any Subsidiary or any Loan Party is or may be liable to any Person
under any Environmental Law.

     (iv) To Borrowers' knowledge, no Property is located in an area identified
by the Secretary of Housing and Urban Development as an area having special
flood hazards, or if any such Property is located in such a special flood hazard
area, then the Borrowers have obtained all insurance that is required to be
maintained (as determined by Parent in the exercise of its reasonable business
judgment) by law or which is customarily maintained by Persons engaged in
similar businesses and owning similar Properties in the same general areas in
which the Borrowers operate.

(p) Investment Company; Public Utility Holding Company. None of the Borrowers,
any Subsidiary nor any other Loan Party is (i) an "investment company" or a
company "controlled" by an "investment company" within the meaning of the
Investment Company Act of 1940, as amended, (ii) a "holding company" or a
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company", within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.

(q) Margin Stock. None of the Borrowers, any Subsidiary nor any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying "margin stock" or a "margin security" within the meaning
of Regulations T, U and X of the Board of Governors of the Federal Reserve
System.

(r) Intellectual Property. Except as would not have a Material Adverse Effect,
(i) each of the Borrowers, each Subsidiary and each other Loan Party owns or has
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, "Intellectual
Property") used in the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without known conflict with any patent,
license, franchise, trademark, trade secret, trade name, copyright, or other
proprietary right of any other Person; (ii) the Borrowers, each such Subsidiary
and each other Loan Party have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrowers, any Subsidiary
or any other Loan Party, or challenging or questioning the validity or
effectiveness of any Intellectual Property; and (iv) the use of such
Intellectual Property by the Borrowers, the Subsidiaries and the other Loan
Parties, does not infringe on the rights of any Person, subject to such claims
and infringements as do not, in the aggregate, give rise to any liabilities on
the part of the Borrowers, the Subsidiaries and the other Loan Parties.

(s) Business. The Borrowers, the Subsidiaries and the other Loan Parties are
engaged substantially in the business of the acquisition, disposition,
financing, ownership, development rehabilitation, leasing, operation and
management of Multifamily Properties and other businesses activities incidental
thereto or Non-Multifamily Properties to the extent permitted under this
Agreement.

(t) Broker's Fees. Except for fees to be paid pursuant to Section 3.6, no
broker's or finder's fee, commission or similar compensation will be payable
with respect to the transactions contemplated hereby. No other similar fees or
commissions will be payable by any Loan Party for any other services rendered to
the Borrowers, any of the Subsidiaries or any other Loan Party ancillary to the
transactions contemplated hereby.

(u) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, or to the Borrowers'
knowledge with respect to such matters prepared by independent third parties, on
behalf of, or at the direction of, the Borrowers, any Subsidiary or any other
Loan Party in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrowers, any Subsidiary or any other Loan Party or omitted to state a material
fact necessary in order to make such statements contained therein, in light of
the circumstances under which they were made, not misleading in any material
respect. The written information, reports and other papers and data with respect
to the Borrowers, any Subsidiary, any other Loan Party or the Unencumbered
Assets (other than projections and other forward-looking statements) furnished
to the Agent or the Lenders in connection with or relating in any way to this
Agreement was, at the time so furnished, complete and correct in all material
respects, or has been subsequently supplemented by other written information,
reports or other papers or data, to the extent necessary to give in all material
respects a true and accurate knowledge of the subject matter. All financial
projections and other forward looking statements prepared by, or to the
Borrowers' knowledge with respect to such matters prepared by independent third
parties, on behalf of the Borrowers, any Subsidiary or any other Loan Party that
have been or may hereafter be made available to the Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions when prepared. No
fact or circumstance is known to the Borrowers which has had, or may in the
future have (in the exercise of its reasonable business judgment and so far as
the Borrowers can reasonably foresee), a Material Adverse Effect which has not
been set forth in the financial statements referred to in Section 6.1(k) or in
such information, reports or other papers or data or otherwise disclosed in
writing to the Agent and the Lenders prior to the Effective Date.

(v) REIT Status. GBP qualifies as a REIT, has elected to be treated as a REIT,
and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code necessary to allow GBP to maintain its status as a REIT.

(w) Unencumbered Assets. As of the Agreement Date, Schedule 6.1(w) is a correct
and complete list of all Unencumbered Assets. Each of the Properties included by
the Borrowers in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in this Agreement for the same to be included therein.

(x) Insurance. The Borrowers, the Subsidiaries and the other Loan Parties have
insurance covering the Borrowers, the Subsidiaries and the other Loan Parties
and their respective Properties (the cost of such insurance being borne by the
insured thereunder) in such amounts and against such risks and casualties as are
customary (as determined by Parent in the exercise of its reasonable business
judgment) for Persons or Properties of similar character and location, due
regard being given to the type of improvements thereon, their construction,
location, use and occupancy. As of the Agreement Date, none of the Borrowers,
any Subsidiary nor any other Loan Party has received written notice that any
such insurance has been cancelled, not renewed, or impaired in any way.

(y) Ownership of Parent. General Partner is the sole general partner of Parent
and owns an Equity Interest in Parent as the general partner thereof. GBP is the
sole shareholder of General Partner. GBP owns, directly or indirectly, at least
fifty-five percent (55%) of the Equity Interests in Parent. 

(z) No Bankruptcy Filing. None of the Borrowers, any Subsidiary or any Loan
Party is contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Borrowers have no knowledge of any Person contemplating the
filing of any such petition against any of such Persons.

(aa) No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrowers or any other Loan
Party with or as a result of any actual intent by any of such Persons to hinder,
delay or defraud any entity to which any of such Persons is now or will
hereafter become indebted.

(bb) Transaction in Best Interests of Borrowers; Consideration. The transaction
evidenced by this Agreement and the other Loan Documents is in the best
interests of the Borrowers and the other Loan Parties and the creditors of such
Persons. The direct and indirect benefits to inure to the Borrowers and the
other Loan Parties pursuant to this Agreement and the other Loan Documents
constitute substantially more than "reasonably equivalent value" (as such term
is used in section 548 of the Bankruptcy Code) and "valuable consideration,"
"fair value," and "fair consideration" (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
the Borrowers and the other Loan Parties pursuant to this Agreement and the
other Loan Documents, and but for the willingness of the Borrowers to be
co-borrowers and of each Guarantor to guaranty the Obligations, the Borrowers
would be unable to obtain the financing contemplated hereunder which financing
will enable the Borrowers and the other Loan Parties to have available financing
to conduct and expand their business. The Borrowers and the other Loan Parties
constitute a single integrated financial enterprise and each receives a benefit
from the availability of credit under this Agreement to the Borrowers.

(cc) Property. As of the Agreement Date, all of the Borrowers', the
Subsidiaries' and the other Loan Parties' properties are in good repair and
condition, subject to ordinary wear and tear and casualty, except that all
Multifamily Properties are and have been maintained in a first class manner
(taking into consideration the age and market positioning of such Multifamily
Properties). The Borrowers have completed or caused to be completed an
appropriate investigation of the environmental condition of each Property,
including preparation of a "Phase I" report and, if appropriate, a "Phase II"
report, in each case prepared by a recognized environmental engineer in
accordance with customary standards which discloses that such property is not in
violation of the representations and covenants set forth in Section
6.1(o)(i)-(iii) of this Agreement, unless such violation has been disclosed in
writing to the Agent and remediation actions satisfactory to Agent are being
taken. As of the Agreement Date, there are no unpaid or outstanding real estate
or other taxes or assessments on or against any property of the Borrowers, the
Subsidiaries or the other Loan Parties which are delinquent. Except as set forth
in Schedule 6.1(cc) hereto, there are no pending eminent domain proceedings
against any property of the Borrowers, the Subsidiaries or the other Loan
Parties or any part thereof, and, to the knowledge of the Borrowers, no such
proceedings are presently threatened or contemplated by any taking authority
which may, in all such events, individually or in the aggregate have a Material
Adverse Effect. None of the property of the Borrowers, the Subsidiaries or the
other Loan Parties is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate would have any Material Adverse Effect.

(dd) No Event of Default. No Default or Event of Default has occurred and is
continuing.

(ee) Subordination. None of the Borrowers, the Subsidiaries or any other Loan
Party is a party to or bound by any agreement, instrument or indenture that may
require the subordination in right or time of payment of any of the Obligations
to any other indebtedness or obligation of any of such Persons; provided that
the foregoing shall not apply to any right of the holder of secured indebtedness
to prior payment from the collateral for such indebtedness or the obligation to
pay Indebtedness having a maturity date prior to the Termination Date. 

(ff) Official Statement. The information contained in any Official Statement is
correct in all material respects and, to Borrowers' knowledge, does not contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
Borrowers make no representation as to information in the Official Statement
relating to and provided by Wachovia Bank for inclusion therein.

Section 6.2 Survival of Representations and Warranties, Etc. 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrowers, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrowers prior to the Agreement
Date and delivered to the Agent or any Lender in connection with closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrowers under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects on and as of such earlier date) and except for changes
in factual circumstances or transactions, in either event not prohibited
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.


ARTICLE VII. AFFIRMATIVE COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrowers shall comply with the
following covenants:

Section 7.1 Preservation of Existence and Similar Matters. 

Except as otherwise permitted under Section 9.7, the Borrowers shall preserve
and maintain, and cause each Subsidiary and each other Loan Party to preserve
and maintain, their respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which it
is organized, in each jurisdiction in which any Unencumbered Asset owned (or
leased pursuant to a Ground Lease) by it is located, and in each other
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect. Borrowers shall, and shall cause the other Loan Parties to,
develop and implement such programs, policies and procedures as are necessary to
comply with the USA Patriot Act such that no Material Adverse Effect shall
occur.

Section 7.2 Compliance with Applicable Law and Contracts. 

The Borrowers shall comply, and cause each Subsidiary and each other Loan Party
to comply, with (a) all Applicable Law, including the obtaining of all
Governmental Approvals, (b) their respective Governing Documents, and (c) all
mortgages, indentures, contracts, agreements and instruments to which it is a
party or by which any of its properties may be bound, the failure, in any such
event, with which to comply would have a Material Adverse Effect.

Section 7.3 Maintenance of Property. 

In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each Subsidiary and other Loan Party to, (a)
protect and preserve all of its properties or cause to be protected and
preserved, and maintain or cause to be maintained in good repair, working order
and condition all tangible properties, ordinary wear and tear and casualty
excepted, and maintain all Multifamily Properties (other than Property
consisting of land acquired with existing improvements which are to be
substantially demolished) in a first class manner (taking into consideration the
age and market positioning of such Multifamily Property), and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

Section 7.4 Conduct of Business. 

The Borrowers shall at all times carry on, and cause the Subsidiaries and the
other Loan Parties to carry on, its respective businesses as now conducted by it
and as described in Section 6.1(s).

Section 7.5 Insurance. 

In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each Subsidiary and other Loan Party to,
maintain or cause to be maintained commercially reasonable insurance with
financially sound and reputable insurance companies covering such Persons and
their respective properties in such amounts and against such risks and
casualties as are customary (as determined by the Parent in the exercise of its
reasonable business judgment) for Persons or properties of similar character and
location, due regard being given to the type of improvements thereon, their
construction, location, use and occupancy, and from time to time deliver to the
Agent or any Lender upon its written request copies of all policies or
certificates of the insurance then in effect.

Section 7.6 Payment of Taxes and Claims. 

The Borrowers shall, and shall cause each Subsidiary and other Loan Party to,
pay and discharge or cause to be paid and discharged when due (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim (i) which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of the Borrowers, such Subsidiary or such
other Loan Party, as applicable, in accordance with GAAP; provided further that
upon the commencement of proceedings to foreclose any lien that may have
attached as security therefor, such Person either (A) will provide a bond issued
by a surety reasonably acceptable to the Agent and sufficient to stay all such
proceedings or (B) if no such bond is provided, will pay each such tax,
assessment, governmental charge, levy or claim, or (ii) which in an aggregate
amount for all Properties are not in excess of $1,000,000.

Section 7.7 Visits and Inspections. 

The Borrowers shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time,
as often as may be reasonably requested, but only during normal business hours
and at the expense of such Lender or the Agent (unless a Default or Event of
Default shall be continuing, in which case the exercise by the Agent or such
Lender of its rights under this Section shall be at the expense of the
Borrowers), as the case may be, to: (a) visit and inspect all properties of the
Borrowers, such Subsidiary or other Loan Party to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
principal officers, and its independent accountants, its business, properties,
condition (financial or otherwise), results of operations and performance. If
requested by the Agent, the Borrowers shall execute an authorization letter
addressed to its accountants authorizing the Agent or any Lender to discuss the
financial affairs of the Borrowers and any Subsidiary or any other Loan Party
with its accountants.

Section 7.8 Use of Proceeds; Letters of Credit. 

The Borrowers shall use the proceeds of all Loans and all Letters of Credit for
general business purposes only. The Borrowers shall not, and shall not permit
any Subsidiary or other Loan Party to, use any part of such proceeds or Letters
of Credit to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock.

Section 7.9 Environmental Matters. 

Except as would not have a Material Adverse Effect, the Borrowers shall, and
shall cause all Subsidiaries and the other Loan Parties to, comply or cause to
be complied with, all Environmental Laws in all respects. If the Borrowers, any
Subsidiary or any other Loan Party shall (a) receive notice that any material
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against any Borrower,
any Subsidiary or any other Loan Party alleging material violations of any
Environmental Law or requiring any Borrower, any Subsidiary or any other Loan
Party to take any action in connection with the release of Hazardous Materials,
or (c) receive any notice from a Governmental Authority or private party
alleging that any Borrower, any Subsidiary or any other Loan Party may be liable
or responsible for costs associated with a response to or cleanup of a release
of Hazardous Materials or any damages caused thereby individually or in the
aggregate in excess of $10,000,000, except to the extent that such liability is
insured against or otherwise indemnified against by a credit-worthy third party
reasonably acceptable to the Agent and reasonably likely to honor such indemnity
as reasonably determined by the Agent, the Borrowers shall provide the Agent and
each Lender with a copy of such notice within thirty (30) days after the receipt
thereof by the Borrowers, any Subsidiary or any other Loan Party. The Borrowers
shall, and shall cause the Subsidiaries and the other Loan Parties to, take or
cause to be taken promptly all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws, which Liens individually or in the aggregate are for
obligations in excess of, or that could reasonably exceed, $5,000,000.

Section 7.10 Books and Records. 

The Borrowers shall, and shall cause each of the Subsidiaries and the other Loan
Parties to, maintain true and accurate books and records pertaining to their
respective business operations in which full, true and correct entries will be
made in accordance with GAAP. 

Section 7.11 Further Assurances. 

The Borrowers shall, at the Borrowers' cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.12 New Subsidiaries/Guarantors. 

(a) Requirement to Become Guarantor. Within fifteen (15) days of any Person
becoming a Material Subsidiary after the Effective Date, the Borrowers shall
deliver to the Agent each of the following items, each in form and substance
satisfactory to the Agent: (i) a Joinder Agreement executed by such Material
Subsidiary and (ii) the items that would have been delivered under Sections
5.1(a)(iv) through (viii) if such Material Subsidiary had been one on the
Effective Date. Additionally, in the event that any Wholly Owned Subsidiary of
Parent or GBP, whether presently existing or hereafter formed or acquired, which
is not a Guarantor at such time, shall after the date hereof become a guarantor
under any existing or future Unsecured Indebtedness of Parent or any other Loan
Party, then Borrowers shall cause such Subsidiary to execute and deliver the
items described in this Section 7.12(a). At the election of Borrowers, any other
Subsidiary of Parent or GBP, whether presently existing or hereafter formed or
acquired, which is not a Guarantor at such time, may become a Guarantor by
delivering to the Agent each of the items described in this Section 7.12(a).

(b) Release of a Guarantor. The Borrowers may request in writing that the Agent
release, and upon receipt of such request the Agent shall release (subject to
the terms of the Guaranty), a Guarantor from the Guaranty so long as: (i) such
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 7.12 or Section 9.1(i); (ii) no Default or Event of Default shall then
be in existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in this Section 7.12 or Section 9.1; (iii) the Agent
shall have received such written request at least ten (10) Business Days prior
to the requested date of release; (iv) Borrowers shall deliver to Agent evidence
reasonably satisfactory to Agent either that (A) the Gables Group has disposed
of or simultaneously with such release will dispose of its entire interest in
such Guarantor or that all of the assets of such Guarantor will be disposed of
in compliance with the terms of this Agreement, and if such transaction involves
the disposition by such Guarantor of all of its assets, the net cash proceeds
from such disposition are being distributed to the applicable members of the
Gables Group in connection with such disposition, (B) such Guarantor will be the
borrower with respect to Secured Indebtedness permitted under this Agreement,
which Indebtedness will be secured by a Lien on the assets of such Guarantor, or
(C) the Gables Group has contributed or simultaneously with such release will
contribute its entire direct or indirect interest in such Guarantor to an
Unconsolidated Affiliate or a Subsidiary which is not a Wholly Owned Subsidiary
or that such Guarantor will be contributing all of its assets to an
Unconsolidated Affiliate or a Subsidiary which is not a Wholly Owned Subsidiary
in compliance with the terms of this Agreement. Delivery by the Borrowers to the
Agent of any such request for a release shall constitute a representation by the
Borrowers that the matters set forth in the preceding sentence (both as of the
date of the giving of such request and as of the date of the effectiveness of
such request) are true and correct with respect to such request. Notwithstanding
the foregoing, the foregoing provisions shall not apply to GBP or General
Partner, which may only be released upon the written approval of Agent and all
of the Lenders.

(c) Borrowers may request in writing that the Agent release, and upon receipt of
such request, the Agent shall release, Gables-TN from this Agreement and the
other Loan Documents so long as: (i) no Default or Event of Default shall then
be in existence or would occur as a result of such release; (ii) the Agent shall
have received such written request at least ten (10) Business Days prior to the
requested date of release, (iii) Borrower shall deliver to Agent evidence
reasonably satisfactory to Agent that (A) the Gables Group has disposed of or
simultaneously with such release will dispose of its entire direct or indirect
interest in Gables-TN or that Gables-TN has disposed of or simultaneously with
such release will dispose of all of its assets in compliance with the terms of
this Agreement and the net cash proceeds from such disposition are being
distribution to the applicable members of the Gables Group in connection with
such disposition, or (B) the Gables Group has contributed or simultaneously with
such release will contribute its entire direct or indirect interest in Gables-TN
to an Unconsolidated Affiliate or a Subsidiary which is not a Wholly Owned
Subsidiary or that Gables-TN will be contributing all of its assets to an
Unconsolidated Affiliate or a Subsidiary which is not a Wholly Owned Subsidiary
in compliance with the terms of this Agreement. From and after any such release,
Parent shall be the sole Borrower under this Agreement. Delivery by the Borrower
to the Agent of any such request for a release shall constitute a representation
by the Borrowers that the matters set forth in the preceding sentence (both as
of the date of the giving of such request and as of the date of the
effectiveness of such request) are true and correct with respect of such
request.

Section 7.13 REIT Status. 

GBP shall at all times maintain its status as, and elect to receive status as, a
REIT.

Section 7.14 Exchange Listing. 

The Borrowers shall cause GBP to maintain at least one class of common shares of
GBP having trading privileges on and to be traded on the New York Stock Exchange
or the American Stock Exchange. 

Section 7.15 Credit Rating. 

In the event that Parent obtains a Credit Rating for the purposes of determining
the Applicable Margin, Borrowers shall at all times thereafter pay such
monitoring, surveillance or similar fees as may be required by the applicable
Rating Agency to continue to monitor the Parent, and the Borrowers shall upon
the request of Agent provide evidence to Agent of the payment thereof.

Section 7.16 More Restrictive Agreements. 

Should the Borrowers or any Guarantor, while this Agreement is in effect or any
Note remains unpaid or any Letter of Credit remains outstanding, enter into,
refinance or modify the relevant documents pertaining to any existing or future
Indebtedness for money borrowed which constitutes revolving credit, in an amount
exceeding $20,000,000 in aggregate amount to any lender or group of lenders
acting in concert with one another, pursuant to a loan agreement, credit
agreement, note purchase agreement, indenture or other similar instrument, which
instrument includes covenants, warranties, representations, or defaults or
events of default (or any other type of restriction which would have the
practical effect of any of the foregoing, including, without limitation, any
"put" or mandatory prepayment of such debt) other than those set forth herein or
in any of the other Loan Documents, the Borrowers shall promptly so notify the
Agent and, if the Agent, in the discretion of the Agent, shall so request by
written notice to the Borrowers, the Borrowers, the Agent and the Requisite
Lenders (in their sole discretion and based on their respective independent
credit judgment, and subject to Section 12.6) shall (and Borrowers shall cause
the Guarantors to, as applicable) promptly amend this Agreement to incorporate
some or all of such provisions into this Agreement and, to the extent necessary
and reasonably desirable to the Agent and the Requisite Lenders (in their sole
discretion and based on their respective independent credit judgment), into any
of the other Loan Documents, all at the election of the Agent; provided,
however, that any such amendment shall provide that, upon cancellation or
termination of the loan agreement, credit agreement, note purchase agreement,
indenture or other instrument pertaining to such other revolving credit (other
than by reason of an event of default thereunder), so long as no Default or
Event of Default is in existence, such amendment also shall terminate and the
provisions of this Agreement affected by such amendment shall revert to the
terms thereof as in effect prior to giving effect to such amendment. 


ARTICLE VIII. INFORMATION


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrowers shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

Section 8.1 Quarterly Financial Statements. 

(a) As soon as available and in any event within forty-five (45) days after the
close of each of the first, second and third fiscal quarters of Parent, the
unaudited consolidated balance sheet of Parent and its Subsidiaries as at the
end of such period and the related unaudited consolidated statements of income,
shareholders' equity and cash flows of Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial or chief accounting officer of the
General Partner, in his or her opinion, to present fairly, in accordance with
GAAP as then in effect, the consolidated financial position of Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments). Together with such
financial statements, the Borrowers shall deliver reports, in form and detail
satisfactory to the Agent, setting forth (i) a statement of Consolidated Income
Available for Distribution for the fiscal quarter then ending; (ii) all capital
expenditures made during the fiscal quarter then ended; (iii) a description of
all Properties acquired during such fiscal quarter, including the Net Operating
Income of each such Property, acquisition costs and related mortgage debt; (iv)
a description of all Properties sold during the fiscal quarter then ended,
including the Net Operating Income from such Properties and the sales price; (v)
a schedule of the Net Operating Income contribution by each Property and by each
market, including a summary of the economic occupancy, rent potential, and
income and expense for such Properties for the preceding fiscal quarter; (vi)
pro forma quarterly financial information for Parent, its Subsidiaries and the
other Loan Parties for the next four (4) fiscal quarters, including pro forma
covenant calculations, EBITDA, sources and uses of funds, capital expenditures,
Net Operating Income for the Properties, and other income and expenses; and
(vii) such other information as the Agent may reasonably request. Pro forma
property Net Operating Income shall be broken down by market and include rent
potential, economic occupancy, other income and expenses and such other items as
Agent may reasonably require.

Section 8.2 Year-End Statements. 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Parent, the audited consolidated balance sheet of Parent
and its Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, shareholders' equity and cash flows of Parent
and its Subsidiaries for such fiscal year, setting forth in comparative form the
figures as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer of the General Partner, in his or
her opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of Parent and its Subsidiaries as at the date
thereof and the results of operations for such period and (b) independent
certified public accountants of recognized national standing acceptable to the
Agent, whose certificate shall be unqualified and in scope and substance
satisfactory to the Agent and who shall have authorized the Parent to deliver
such financial statements and certification thereof to the Agent and the Lenders
pursuant to this Agreement. In addition, Borrowers shall deliver the reports
described in Section 8.1(i)-(vii) with such year-end statements.

Section 8.3 Compliance Certificate. 

At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2, and within ten (10) Business Days of the Agent's request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit N (a "Compliance Certificate") executed by the chief financial or
chief accounting officer of the General Partner: (a) setting forth in reasonable
detail as at the end of such quarterly accounting period, fiscal year, or other
fiscal period, as the case may be, the calculations required to establish
whether or not the Borrowers were in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6, and 9.13, and (b) stating that no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Borrowers with respect to such event, condition or
failure. With each Compliance Certificate, Borrowers shall also deliver a
certificate (an "Unencumbered Asset Certificate") executed by the chief
financial or chief accounting officer of the General Partner that: (i) sets
forth a list of all Unencumbered Assets; and (ii) certifies that all
Unencumbered Assets so listed fully qualify as such under the applicable
criteria for inclusion as an Unencumbered Asset. In addition, with each such
Compliance Certificate, Borrowers shall deliver the following information: (w) a
schedule of all outstanding Indebtedness, including a detailed schedule of Notes
Payable showing for each component of Notes Payable, the lender, the total
commitment, the total Indebtedness outstanding, the interest rate, if fixed, or
a statement that the interest rate floats, the term, the required amortization
(if any) and the security (if any); (x) a schedule of all interest rate
protection agreements, showing for each such agreement, the total dollar amount,
the type of agreement (i.e. cap, collar, swap, etc.) and the term thereof; (y) a
development schedule of the announced development pipeline, including for each
announced development project, the project name and location, the number of
units, the expected construction start date, the expected date of delivery of
the first units, the expected stabilization date, and the total anticipated
cost; and (z) a list of all management reports, if any, submitted to the Parent
or GBP or its management by its independent public accountants, and a copy
thereof upon the request of any Lender or Agent.

Section 8.4 Other Information. 

(a) Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrowers, any Subsidiary or any other Loan Party shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange;

(b) Shareholder Information. Promptly upon the mailing thereof to the
shareholders or partners of a Borrower or GBP generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrowers, any
Subsidiary or any other Loan Party;

(c) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of the General Partner setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

(d) Litigation. To the extent a Borrower, any Subsidiary or any other Loan Party
is aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, any Borrower, any
Subsidiary, any Loan Party or any of their respective properties, assets or
businesses which involve uninsured claims individually or in the aggregate in
excess of $10,000,000, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, any Subsidiary or any other Loan
Party are being audited;

(e) Modification of Governing Documents. A copy of any amendment to a Governing
Document of a Borrower or any other Loan Party which would have a material
adverse effect on such Person's ability to perform or comply with its
obligations under the Loan Documents promptly upon, and in any event within
fifteen (15) Business Days of, the effectiveness thereof;

(f) Change of Management or Financial Condition. Prompt notice of any change in
the executive management Parent or GBP, any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
any Borrower, any Subsidiary or any other Loan Party which has had or would
reasonably be expected to have a Material Adverse Effect, or any other event or
circumstance which has had or would reasonably be expected to have a Material
Adverse Effect;

(g) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a "notice of default" for the
purposes of Section 11.3 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by any Borrower, any Subsidiary or any other Loan
Party under any Indebtedness individually or in the aggregate in excess of
$10,000,000, or under any Material Contract to which any such Person is a party
or by which any such Person or any of its respective properties may be bound;

(h) Judgments. Prompt notice of any uninsured order, judgment or decree in
excess of $10,000,000 having been entered against any Borrower, any Subsidiary
or any other Loan Party or any of their respective properties or assets;

(i) Notice of Violations of Law. Prompt notice if any Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which has or
would reasonably be expected to have a Material Adverse Effect;

(j) Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;

(k) Material Contracts. Promptly upon the giving or receipt thereof by any
Borrower, any Subsidiary or any other Loan Party, notice alleging that any party
to any Material Contract is in default of its obligations thereunder;

(l) Rating Notices. Not later than five (5) Business Days after a Borrower
receives notice of the same from any Rating Agency or otherwise learns of the
same, notice of the issuance of any change or withdrawal in the Credit Rating by
any Rating Agency in respect of the Parent, together with the details thereof,
and of any announcement by such Rating Agency that any such Credit Rating is
"under review" or that any such Credit Rating has been placed on a watch list or
that any similar action has been taking by such Rating Agency; and

(m) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrowers, any
Subsidiary or other Loan Party as the Agent or any Lender may reasonably
request.


ARTICLE IX. NEGATIVE COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrowers shall comply with the
following covenants:

Section 9.1 Financial Covenants. 

The Borrowers shall not permit:

(a) Leverage Ratio. The ratio of (i) Total Indebtedness to (ii) Gross Asset
Value to exceed 0.60 to 1.00 at any time.

(b) Interest Coverage Ratio. The ratio of (i) the sum of EBITDA for the fiscal
quarter of Parent most recently ending multiplied by four (4) to (ii) the sum of
Interest Expense for such period multiplied by four (4), to be less than 2.0 to
1.0 at any time.

(c) Minimum Fixed Charge Coverage Ratio. The ratio of (i) the sum of Adjusted
EBITDA as determined for the fiscal quarter most recently ending to (ii) the sum
of Fixed Charges for the fiscal quarter most recently ending multiplied by four
(4), to be less than 1.75 to 1.0 at any time.

(d) Secured Indebtedness. The ratio of (i)(x) Secured Indebtedness to (y) Gross
Asset Value, to be greater than 0.35 to 1.00 at any time; and (ii)(x) Secured
Recourse Indebtedness to (y) Gross Asset Value, to be greater than 0.10 to 1.00
at any time.

(e) Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset Value to
(ii) Unsecured Indebtedness, to be less than 1.75 to 1.0 at any time.

(f) Unencumbered Interest Coverage Ratio. The ratio of (i) the sum of
Unencumbered Adjusted Net Operating Income as determined for the fiscal quarter
most recently ending to (ii) Unsecured Interest Expense as determined on a
consolidated basis for the fiscal quarter most recently ending multiplied by
four (4), to be less than 2.0 to 1.0 at any time.

(g) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $600,000,000 plus (ii) 90% of the Net Proceeds of all Equity Issuances
effected by the Parent, GBP, any Subsidiary or other Loan Party (other than
Equity Issuances to the Parent or any Subsidiary) after the Agreement Date.

(h) Floating Rate Debt. The aggregate principal amount of all outstanding
Floating Rate Debt to exceed 30% of Gross Asset Value at any time.

(i) Total Assets Owned by Borrowers and Guarantors. The amount of Gross Asset
Value directly or indirectly owned by the Borrowers and the Guarantors to be
less than ninety-five percent (95%) of the sum of (i) Gross Asset Value minus
(ii) the value, to the extent included in Gross Asset Value, of all Multifamily
Properties and Non-Multifamily Properties that are owned in fee simple by a
Qualified Intermediary and that are consolidated with the assets of Parent, the
Subsidiaries and/or the other Loan Parties in accordance with GAAP.

Section 9.2 Indebtedness. 

The Borrowers shall not, and shall not permit any Subsidiary or any other Loan
Party to, create, incur, assume, or permit or suffer to exist, any Indebtedness
other than the following:

(a) the Obligations;

(b) intercompany Indebtedness among the Parent, GBP and their Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrowers and each
Guarantor in respect of such intercompany Indebtedness shall be subordinate to
the Obligations; and

(c) any other Indebtedness existing, created, incurred or assumed before or
after the Agreement Date so long as immediately prior to the existence,
creation, incurring or assumption thereof, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

Section 9.3 Certain Permitted Investments. 

The Borrowers shall not, and shall not permit any Subsidiary or any other Loan
Party to, make any Investment in or otherwise own or hold the following items
(whether through the Borrowers, a Subsidiary, any other Loan Party or their
respective Unconsolidated Affiliates) which would cause the aggregate value of
such holdings of the Borrowers, such Subsidiaries and the other Loan Parties to
exceed the percentage of Gross Asset Value set forth below at any time:

(a) Investments in Unimproved Land shall not exceed three percent (3%) of Gross
Asset Value;

(b) Investments in securities of companies that are listed and actively traded
on a national securities exchange shall not exceed five percent (5%) of Gross
Asset Value;

(c) Investments in Non-Multifamily Properties (including Construction-in-Process
with respect thereto) shall not exceed five percent (5%) of Gross Asset Value;

(d) Investments in Notes Receivable shall not exceed ten percent (10%) of Gross
Asset Value;

(e) Investments in Unconsolidated Affiliates shall not exceed twenty percent
(20%) of Gross Asset Value; and

(f) Construction-in-Process of Parent, GBP, the Subsidiaries and their
Unconsolidated Affiliates (other than Excluded Unconsolidated Affiliates) in any
Property shall not exceed twenty percent (20%) of Gross Asset Value (it being
agreed that Construction-in-Process through joint ventures which are accounted
for under the cost method of accounting will be included in this calculation to
the extent of Parent's, GBP's, the Subsidiaries' and their Unconsolidated
Affiliates' ownership interest in such joint ventures).

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrowers, the Subsidiaries and the other Loan Parties in the
Investments described in clauses (a) through (e) exceed twenty percent (20%) of
Gross Asset Value at any time. For the purposes of this Section 9.3, a Property
shall be considered Construction-in-Process until the issuance of a temporary or
permanent certificate of occupancy (whichever occurs first) for such Property or
phase thereof. 

For the purposes of this Section 9.3, the Investment of Borrowers, any
Subsidiaries or any other Loan Party in any Unconsolidated Affiliates will equal
(without duplication) the sum of (i) (A) Parent's, GBP's and their Subsidiaries'
pro rata share of the Adjusted EBITDA from such assets as determined for the
preceding fiscal quarter, divided by (B) the Capitalization Rate, plus (ii)
Parent's, GBP's and their Subsidiaries' pro rata share of
Construction-in-Process for Properties of their Unconsolidated Affiliates, plus
(iii) Parent's, GBP's and their Subsidiaries' pro rata share of their
Unconsolidated Affiliate's Investment in Unimproved Land; plus (iv) Parent's,
GBP's and their Subsidiaries' pro rata share of any other Investments valued at
the lower of GAAP book value or market value.

Section 9.4 Investments Generally. 

The Borrowers shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

(a) Investments in Subsidiaries and Unconsolidated Affiliates in existence on
the Agreement Date and disclosed on Part I of Schedule 6.1(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately after giving effect to such Investment, no Default or
Event of Default is or would be in existence and (ii) if such Subsidiary is (or
after giving effect to such Investment would become) a Material Subsidiary, the
terms and conditions set forth in Section 7.12 are satisfied;

(c) Investments permitted under Section 9.3;

(d) Investments in Cash Equivalents; 

(e) intercompany Indebtedness among the Borrowers and their Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.2; and

(f) Investments in Unimproved Land, Multifamily Properties and Non-Multifamily
Properties, subject to the terms of this Agreement (including without limitation
the terms of Section 9.3).

Section 9.5 Liens; Negative Pledges; Other Matters. 

(a) The Borrowers shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately after the creation, assumption or
incurring of such Lien, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1. 

(b) The Borrowers shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, enter into, assume or otherwise be
bound by any Negative Pledge except for a Negative Pledge contained in any
agreement (i) evidencing Indebtedness which such Borrower or such Subsidiary or
Loan Party may create, incur, assume, or permit or suffer to exist under Section
9.2; (ii) which Indebtedness is secured by a Lien permitted to exist pursuant to
this Agreement, and (iii) which prohibits the creation of any other Lien on only
the property securing such Indebtedness as of the date such agreement was
entered into.

(c) The Borrowers shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any Borrower
or other Loan Party to pledge the Unencumbered Assets as security for the
Obligations.

Section 9.6 Restricted Payments; Stock Repurchases. 

(a) The Borrowers shall not, and shall not permit any Subsidiary or other Loan
Party to, declare or make any Restricted Payment; provided, however, that: the
Borrowers may declare or make cash distributions to its partners, and GBP may
declare or make corresponding cash distributions to its shareholders, in an
aggregate amount which, when added to the amount of all other Restricted
Payments paid in the same fiscal quarter and the three immediately preceding
fiscal quarters would not exceed the greater of (i) one hundred percent (100%)
of Consolidated Income Available for Distribution of the Parent for such period,
(ii) the minimum amount necessary for GBP to remain in compliance with Section
7.13, and (iii) any additional amount necessary for GBP to distribute one
hundred percent (100%) of its "REIT taxable income" (as defined in the Internal
Revenue Code) (assuming that GBP has been and remains in compliance with Section
7.13) on a cumulative basis in any taxable year. Notwithstanding the foregoing,
but subject to the following sentence, if a Default or Event of Default shall
have occurred and be continuing, the Parent and GBP may only declare or make
cash distributions to its partners or shareholders, as applicable, during any
fiscal year in an aggregate amount not to exceed the minimum amount necessary
for GBP to remain in compliance with Section 7.13. If a Default or Event of
Default specified in Section 10.1(a), Section 10.1(f) or Section 10.1(g) shall
have occurred and be continuing, or if as a result of the occurrence of any
other Event of Default the Obligations have been accelerated pursuant to Section
10.2(a), the Borrowers shall not, and shall not permit any Subsidiary or other
Loan Party to, make any Restricted Payments to any Person whatsoever other than
to the Borrowers or any Subsidiary.

(b) The Borrowers shall not, and shall not permit any Subsidiary or other Loan
Party to, declare or make any Stock Repurchase if a Default or Event of Default
exists or, immediately thereafter and after giving effect thereto, a Default or
Event of Default is or would be in existence.

Section 9.7 Merger, Consolidation, Sales of Assets and Other Arrangements. 

The Borrowers shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger, consolidation, reorganization or
other business combination; (ii) liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); or (iii) convey, sell, lease, sublease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, whether now
owned or hereafter acquired, or discontinue or eliminate any business line or
segment (any such event described in clause (iii), a "Sale"); provided, however,
that:

(a) Any of the actions described in the immediately preceding clauses (i) and
(ii) may be taken with respect to any Subsidiary that is not also a Loan Party,
so long as immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;

(b) Any of the actions described in the immediately preceding clauses (i) and
(ii) may be taken with respect to a Guarantor (other than GBP or General
Partner) or Gables-TN in connection with a transaction permitted by Section
7.12(b) or (c);

(c) A Guarantor may merge with or transfer assets to another Guarantor or either
of the Borrowers (with such Borrower as the survivor of such merger) and any
other Subsidiary may merge with or transfer assets to a Guarantor, another
Subsidiary, or either of the Borrowers (with such Borrower or such Guarantor as
the survivor of such merger), so long as immediately prior to the taking of such
action, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence; 

(d) a Person (other than a Borrower, a Subsidiary or a Loan Party) may merge
with and into a Borrower, any Subsidiary or any other Loan Party so long as (i)
such Person was organized under the laws of the United States of America or one
of its states, (ii) except as permitted in Section 9.7(b) with respect to
Gables-TN, such Borrower, or except as permitted in Section 9.7(a) or (b), such
Loan Party or Subsidiary is the survivor of such merger (provided that in any
merger involving Parent, Parent shall be the surviving entity), (iii)
immediately prior to such merger, and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence; and
(iv) the Borrowers shall have given the Agent and the Lenders at least ten (10)
Business Days' prior written notice of such merger (except that such prior
notice shall not be required in the case of the merger of a Subsidiary with and
into a Borrower); and

(e) the foregoing limitation on a Sale shall not prohibit any Sale made in the
ordinary course of business, provided that (i) such Sale does not result in any
Sale of all or any substantial part of the assets or business of GBP, General
Partner or Parent, and (ii) immediately prior to the taking of such action, and
immediately thereafter, and after giving effect thereto, no Default or Event of
Default would be in existence.

Section 9.8 Fiscal Year. 

The Borrowers shall not change their fiscal year from that in effect as of the
Agreement Date.

Section 9.9 Modifications to Material Contracts. 

The Borrowers shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into any amendment or modification to any Material Contract which
would have a Material Adverse Effect.

Section 9.10 Transactions with Affiliates. 

The Borrowers shall not, and shall not permit any of the Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrowers, any of
the Subsidiaries or any Loan Party and upon fair and reasonable terms which are
no less favorable to the Borrowers, such Subsidiary or such Loan Party than
would be obtained in a comparable arm's length transaction with a Person that is
not an Affiliate.

Section 9.11 ERISA Exemptions. 

The Borrowers shall not, and shall not permit any Subsidiary or other Loan Party
to, permit any of its respective assets to become or be deemed to be "plan
assets" within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

Section 9.12 Restriction on Prepayment of Indebtedness. 

Without the prior written consent of the Agent, neither Borrowers, any
Subsidiary nor any other Loan Party shall prepay, redeem or purchase the
principal amount, in whole or in part, of any Indebtedness other than the
Obligations after the occurrence and during the continuation of any Event of
Default; provided, however, that this Section 9.12 shall not prohibit the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of this Agreement.

Section 9.13 Unencumbered Assets. 

The Unencumbered Assets shall at all times satisfy all of the following
conditions:

(a) Occupancy. Unencumbered Assets (excluding those Unencumbered Assets which
are Construction-in-Process and are not Completed Properties) shall consist
solely of Multifamily Properties which have an aggregate occupancy level of
tenants in possession and paying rent of at least eighty-five percent (85%) of
the aggregate apartment units within such Unencumbered Assets;

(b) Construction-in-Process. Construction-in-Process which are not Completed
Properties shall not contribute more than twenty percent (20%) of the
Unencumbered Asset Value of the Unencumbered Assets; and

(c) Short-Term Ground Leases. The Unencumbered Asset Value of the Unencumbered
Assets which are leased by a Borrower or another Loan Party pursuant to a
Short-Term Ground Lease shall not exceed five percent (5%) of the Unencumbered
Asset Value.

Section 9.14 Gables Credit Enhanced Bonds.

(a) Certain Information. The Borrowers will not include or permit to be included
by any Person in any Official Statement for the Gables Credit Enhanced Bonds any
information concerning Wachovia Bank that is not supplied in writing, or
otherwise consented to, by Wachovia Bank expressly for inclusion therein.

(b) Amendments. The Borrowers will not, and will not permit any of the
Subsidiaries or other Loan Parties to, amend, modify or supplement, nor agree to
or permit any amendment or modification of, or supplement to, any of the Bond
Documents, other than to extend the maturities thereof.

Section 9.15 Additional Restrictions on Secured Indebtedness.

The Borrowers will not permit any Loan Party other than a Borrower to, and shall
cause the other Loan Parties (other than Borrowers) not to, create, incur,
assume or permit to exist any Secured Indebtedness that is recourse to such Loan
Party. 

Section 9.16 Outside Business Activities of GBP and General Partner.

The Borrowers shall comply with, and shall cause GBP and General Partner to
comply with, the terms and provisions of Section 7.5.A of the Fifth Amended and
Restated Agreement of Limited Partnership of Gables Realty Limited Partnership,
dated as of September 27, 2002, as written as of the Agreement Date, and such
provisions shall not be amended or waived without the prior written consent of
the Requisite Lenders.


ARTICLE X. DEFAULT


Section 10.1 Events of Default. 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrowers shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans, or any Reimbursement Obligation (which is not otherwise
reimbursed through the funding of a Loan hereunder before the same is due
hereunder as permitted by this Agreement.)

(b) Default in Payment of Interest and Other Obligations. The Borrowers shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrowers under this Agreement or any other
Loan Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of five (5) Business Days
from the date such payment was due.

(c) Default in Performance. (i) The Borrowers shall fail to perform or observe
any term, covenant, condition or agreement contained in Sections 7.7, 7.13, 8.3
or 8.4(g) or in Article IX, or (ii) the Borrowers or any other Loan Party shall
fail to perform or observe any term, covenant, condition or agreement contained
in this Agreement or any other Loan Document to which it is a party and not
otherwise mentioned in this Section and such failure under this Section
10.1(c)(ii) shall continue for a period of thirty (30) days after the earlier of
(x) the date upon which a Responsible Officer of a Borrower or such Loan Party
obtains knowledge of such failure or (y) the date upon which the Borrowers have
received written notice of such failure from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of a Borrower or any other Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of a Borrower or any other Loan Party to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading, in light
of the circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

(e) Indebtedness Cross-Default. 

     (i) A Borrower, any Subsidiary or any other Loan Party shall fail to pay
when due and payable beyond any applicable grace notice and cure periods
thereunder, the principal of, or interest on, any Indebtedness (other than the
Obligations) having an aggregate outstanding principal amount greater than or
equal to (A) $10,000,000 in the case of Indebtedness that is not Nonrecourse
Indebtedness of such Person or (B) $20,000,000 in the case of Indebtedness that
is Nonrecourse Indebtedness of such Person (all such Indebtedness being
"Material Indebtedness"); or

     (ii) (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

     (iii) Any other event shall have occurred and be continuing which enables,
with the passage of time or the giving of notice, or both, would permit any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity.

(f) Voluntary Bankruptcy Proceeding. Any Borrower, any other Loan Party or any
Subsidiary shall: (i) commence a voluntary case under the Bankruptcy Code, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection; (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors; (vii)
make a conveyance fraudulent as to creditors under any Applicable Law; or (viii)
take any corporate or partnership action for the purpose of effecting any of the
foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against a Borrower, any other Loan Party or any Subsidiary in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of sixty (60) consecutive calendar days, or an order granting the
remedy or other relief requested in such case or proceeding against a Borrower,
such Subsidiary or such other Loan Party (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

(h) Litigation; Enforceability. A Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof).

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against a Borrower, any Subsidiary or any other Loan Party, by
any court or other tribunal and (i) such judgment or order shall continue for a
period of thirty (30) days without being paid, stayed or dismissed through
appropriate appellate proceedings, and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) and is not subject to indemnification or reimbursement on
reasonable terms and conditions by Persons reasonably likely to honor such
indemnification or reimbursement obligations as determined by the Required
Lenders, exceeds, individually or together with all other such outstanding
judgments or orders entered against (1) a Borrower or any Guarantor, $10,000,000
in any calendar year, or (2) any other Subsidiaries, $20,000,000 in any calendar
year, or (B) in the case of an injunction or other non-monetary judgment, such
judgment could reasonably be expected to have a Material Adverse Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of a Borrower, any Subsidiary or any other
Loan Party which exceeds, individually or together with all other such warrants,
writs, executions and processes, (1) for a Borrower or any Guarantor,
$10,000,000 in any calendar year, or (2) for any other Subsidiaries, $20,000,000
in any calendar year, and such warrant, writ, execution or process shall not be
discharged, vacated, stayed or bonded for a period of thirty (30) days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $10,000,000.

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(m) Change of Control. A Change of Control shall occur.

(n) Federal Tax Lien. A federal tax lien shall be filed against the Borrowers,
any Subsidiary or any Loan Party under Section 6323 of the Internal Revenue Code
or a lien of the PBGC shall be filed against any Borrower, any Subsidiary or any
other Loan Party under Section 4068 of ERISA and in either case such lien shall
remain undischarged (or otherwise unsatisfied) for a period of twenty-five (25)
days after the date of filing.

Section 10.2 Remedies Upon Event of Default. 

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

     (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g), (A) (i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default, and (iii) all of the other Obligations of
the Borrowers, including, but not limited to, the other amounts owed to the
Lenders, the Swingline Lender, the Issuing Lender and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrowers without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrowers, and (B) all of the Commitments, the obligation of the Lenders to make
Revolving Loans, the Swingline Commitment, the obligation of the Swingline
Lender to make Swingline Loans, and the obligation of the Issuing Lender to
issue Letters of Credit hereunder, shall all immediately and automatically
terminate.
     
     (ii) Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders: (A)
declare (1) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding, (2) an amount equal to the Stated Amount of all Letters
of Credit outstanding as of the date of the occurrence of such other Event of
Default, and (3) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Agent under this Agreement, the
Notes or any of the other Loan Documents, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrowers, and (B) terminate the Commitments and the obligation of the
Lenders to make Loans hereunder and the obligation of the Issuing Lender to
issue Letters of Credit hereunder. Further, if the Agent has exercised any of
the rights provided under the preceding sentence, the Swingline Lender shall:
(x) declare the principal of, and accrued interest on, the Swingline Loans and
the Swingline Note at the time outstanding, and all of the other Obligations
owing to the Swingline Lender, to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrowers and (y) terminate the Swingline Commitment and the obligation of the
Swingline Lender to make Swingline Loans.

     (iii) Gables Credit Enhanced Bonds. Without limiting the foregoing, if an
Event of Default occurs, the Agent or the Issuing Lender may (and upon the
request of the Requisite Lenders shall), in its sole discretion, and without
limiting any other rights of the Agent and the Lenders under the Loan Documents,
notify the Trustees in writing that an Event of Default has occurred and direct
that the Trustee deliver such notices to the holders of the applicable Gables
Credit Enhanced Bonds as will result in a mandatory tender, redemption or call
of such Gables Credit Enhanced Bonds or a full and final draw on such Gables
Bond Enhancement Letter of Credit.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrowers, the Subsidiaries and the other Loan
Parties, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrowers, the Subsidiaries and the other Loan Parties and to
exercise such power as the court shall confer upon such receiver.

Section 10.3 Allocation of Proceeds. 

If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrowers hereunder or
thereunder, shall be applied in the following order and priority:

(a) amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders (first to Base Rate Loans and
then to LIBOR Loans);

(d) payments of principal of Swingline Loans;

(e) payments of principal of all other Loans and Reimbursement Obligations, to
be applied for the ratable benefit of the Lenders (first to Base Rate Loans and
then to LIBOR Loans);

(f) amounts to be deposited into the Collateral Account in respect of Letters of
Credit (to be applied as provided in Section 10.4);

(g) amounts due the Agent and the Lenders pursuant to Sections 11.7 and 12.9;

(h) payments of all other amounts due and owing by the Borrowers under any of
the Loan Documents, if any, to be applied for the ratable benefit of the Lenders
and Agent; and

(i) any amount remaining after application as provided above, shall be paid to
the Borrowers or whomever else may be legally entitled thereto.

Section 10.4 Collateral Account. 

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrowers hereby pledge and
grant to the Agent, for the ratable benefit of the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the
Collateral Account and the balances from time to time in the Collateral Account
(including the investments and reinvestments therein provided for below). The
balances from time to time in the Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this Section and in Section 2.13.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent. The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

(c) If an Event of Default shall have occurred and be continuing, the Requisite
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and credit the
proceeds thereof to the Collateral Account and apply or cause to be applied such
proceeds and any other balances in the Collateral Account for the ratable
benefit of the Lenders to the payment of any of the Letter of Credit Liabilities
due and payable.

(d) If (i) no Default or Event of Default has occurred and is continuing and
(ii) all of the Letter of Credit Liabilities have been paid in full, the Agent
shall, from time 
to time, at the request of the Borrowers, deliver to the Borrowers, against
receipt but without any recourse, warranty or representation whatsoever, such of
the balances in the Collateral Account as exceed the aggregate amount of Letter
of Credit Liabilities at such time.

(e) The Borrowers shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent's
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 10.5 Performance by Agent. 

If the Borrowers shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrowers after the expiration of
any cure or grace periods set forth herein. In such event, the Borrowers shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrowers under this Agreement or any other Loan
Document.

Section 10.6 Rights Cumulative. 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


ARTICLE XI. THE AGENT


Section 11.1 Authorization and Action. 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender's behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrowers, any Loan Party or any other Affiliate of the Borrowers,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy. 

Section 11.2 Agent's Reliance, Etc. 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent; (b)
may consult with legal counsel (including its own counsel or counsel for the
Borrowers or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrowers or other Persons or inspect the
property, books or records of the Borrowers or any other Person; (e) shall not
be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and (f)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties.

Section 11.3 Notice of Defaults. 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
"notice of default." If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a "notice of default." Further, if the Agent
receives such a "notice of default", the Agent shall give prompt notice thereof
to the Lenders.

Section 11.4 Wachovia Bank as Lender. 

Wachovia Bank, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Wachovia Bank in each case in its
individual capacity. Wachovia Bank and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrowers, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrowers for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.

Section 11.5 Approvals of Lenders. 

All communications from the Agent to any Lender requesting such Lender's
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent's recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten (10)
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement and except with respect to items requiring the
unanimous consent or approval of the Lenders under Section 12.6, unless a Lender
shall give written notice to the Agent that it specifically objects to the
recommendation or determination of the Agent (together with a written
explanation of the reasons behind such objection) within the applicable time
period for reply, such Lender shall be deemed to have conclusively approved of
or consented to such recommendation or determination.

Section 11.6 Lender Credit Decision, Etc. 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrowers, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrowers, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender. Each Lender acknowledges that it has, independently and without reliance
upon the Agent, any other Lender or counsel to the Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Borrowers, the Subsidiaries, the other Loan Parties or any
other Affiliate thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrowers, the Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and the
transaction contemplated hereby. Each Lender also acknowledges that it will,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent or any of their respective officers, directors, employees and
agents, and based on such review, advice, documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under the Loan Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent under this Agreement or any of the other Loan Documents,
the Agent shall have no duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrowers, any other
Loan Party, any Subsidiary or any other Affiliate thereof which may come into
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each Lender acknowledges that the Agent's
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.

Section 11.7 Indemnification of Agent. 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender's respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, "Indemnifiable Amounts"); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent's gross negligence or willful misconduct or if
the Agent fails to follow the written direction of the Requisite Lenders unless
such failure is pursuant to the reasonable advice of counsel of which the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees of the counsel
(s) of the Agent's own choosing) incurred by the Agent in connection with the
preparation, negotiation, execution, administration or enforcement of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Agent to enforce the terms of
the Loan Documents and/or collect any Obligations, any "lender liability" suit
or claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrowers shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

Section 11.8 Successor Agent. 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers. The Agent may be
removed as Agent under the Loan Documents as a result of its gross negligence or
willful misconduct by the Requisite Lenders (other than the Lender then acting
as the Agent). Any such removal or resignation shall also constitute Agent's
resignation as Swingline Lender and may, at such Agent's option, also constitute
its resignation as Issuing Lender. Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent and Swingline Lender, which appointment
shall, provided no Default or Event of Default shall have occurred and be
continuing, be subject to the Borrowers' approval, which approval shall not be
unreasonably withheld or delayed (except that the Borrowers shall, in all
events, be deemed to have approved each Lender and its affiliates as a successor
Agent and Swingline Lender). If no successor Agent shall have been so appointed
in accordance with the immediately preceding sentence, and shall have accepted
such appointment, within thirty (30) days after the resigning Agent's giving of
notice of resignation or the Lenders' removal of the resigning Agent, then the
resigning or removed Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be a commercial bank having total combined assets of at least
$50,000,000,000. Upon the acceptance of any appointment as Agent or Swingline
Lender hereunder by a successor Agent, such successor Agent and Swingline Lender
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents as Agent and
Swingline Lender. After any Agent's resignation or removal hereunder as Agent,
the provisions of this Article XI and all provisions of this Agreement relating
to Swingline Loans shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent or Swingline Lender under
the Loan Documents. 

Section 11.9 Titled Agents. 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of "Lead Arranger",
"Co-Documentation Agent" and "Syndication Agent" are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrowers or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.


ARTICLE XII. MISCELLANEOUS


Section 12.1 Notices. 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:

If to the Borrowers:

Gables Realty Limited Partnership
2959 Paces Ferry Road
Suite 1450
Atlanta, Georgia 30339
Attention: Marvin R. Banks, Jr. 
Telecopy Number: (678) 309-5589
Telephone Number: (770) 438-5501

If to the Agent:

Wachovia Bank, National Association
191 Peachtree Street, N.E.
Atlanta, Georgia 30303
Attention: Cathy Casey
Telecopy Number: (404) 332-4066
Telephone Number: (404) 332-5649

If to a Lender:

To such Lender's address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrowers (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.

Section 12.2 Expenses. 

The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, any of the Loan Documents (including due
diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent (such expenses to include ongoing
charges for Intralinks or any similar system), (b) to pay or reimburse Wachovia
Bank and Lead Arranger for their reasonable out-of-pocket costs and expenses
incurred in connection with the initial syndication of the Loans by Wachovia
Bank and Lead Arranger, (c) to pay or reimburse the Agent and the Lenders for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(d) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all liabilities with respect to, or resulting from any failure to pay or
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document, and (e) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the Agent and the Lenders for
all their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 10.1(f) or 10.1(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrowers shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrowers and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.

Section 12.3 Setoff. 

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrowers, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrowers or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of a
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Agent shall notify the Borrowers thereof
and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.

Section 12.4 Litigation; Jurisdiction; Other Matters; Waivers. 

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWERS, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

(b) EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA, ATLANTA
DIVISION OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN ATLANTA,
GEORGIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.
THE BORROWERS AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5 Successors and Assigns. 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that neither Borrower may assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrowers.

(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a "Participant") participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment,
or if the Commitments have been terminated, the aggregate outstanding principal
balance of Notes held by it, in an amount less than $5,000,000 and (iii) after
giving effect to any such participation by a Lender, the amount of its
Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000 and integral multiples
of $1,000,000 in excess thereof. Except as otherwise provided in Section 12.3,
no Participant shall have any rights or benefits under this Agreement or any
other Loan Document. In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided, however, such Lender may agree with the
Participant that it will not, without the consent of the Participant, agree to
(i) increase, or extend the term or extend the time or waive any requirement for
the reduction or termination of, such Lender's Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender, (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or (v)
release any Guarantor (except as otherwise permitted under Section 7.12(b)). An
assignment or other transfer which is not permitted by Section 12.5(d) or (e)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this subsection (c). The
selling Lender shall notify the Agent and the Borrowers of the sale of any
participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder.

(d) Any Lender may with the prior written consent of the Agent and, so long as
no Default or Event of Default shall have occurred and be continuing, the Parent
(which consent, in each case, shall not be unreasonably withheld or delayed),
assign to one or more Eligible Assignees (each an "Assignee") all or a portion
of its Commitment and its other rights and obligations under this Agreement and
the Notes; provided, however, (i) no such consent by the Parent shall be
required in the case of any assignment to (x) another Lender, or (y) if such
affiliate is an Eligible Assignee, any affiliate of such Lender or of another
Lender, and no such consent by the Agent shall be required in the case of any
assignment by a Lender to any affiliate of such Lender if such affiliate is an
Eligible Assignee (provided that after the occurrence of and during the
continuance of an Event of Default, a Lender may assign to a Person that is not
an Eligible Assignee with only the prior written consent of Agent); (ii) any
partial assignment shall be in an amount at least equal to $10,000,000 and
integral multiples of $1,000,000 in excess thereof and after giving effect to
such partial assignment the assigning Lender retains a Commitment, or if the
Commitments have been terminated, holds Notes having an aggregate outstanding
principal balance, of at least $10,000,000 and integral multiples of $1,000,000
in excess thereof (provided, however, the conditions set forth in this
subsection (ii) shall not apply to any full assignment of by any Lender of its
Commitment); and (iii) each such assignment shall be effected by means of an
Assignment and Acceptance Agreement. In connection with such assignment, the
assignor may assign all or any portion of its Competitive Advance Note and the
Competitive Advances at the time owing to it, which, if so assigned, shall be
assigned in such proportion as the assignor and assignee agree, but in no event
shall the assignee acquire an interest in the Competitive Advances of the
assignor of less than $10,000,000; provided, however, that in the event such
assignor assigns all of its Commitment, such assignor shall assign all of its
Competitive Advance Note and Competitive Advances, if any, in connection
therewith. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
deemed to be a Lender party to this Agreement as of the effective date of the
Assignment and Acceptance Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Acceptance Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (d), the transferor Lender, the Agent and the
Borrowers shall make appropriate arrangements so that new Notes are issued to
the Assignee and such transferor Lender, as appropriate. In connection with any
such assignment, the transferor Lender shall pay to the Agent an administrative
fee for processing such assignment in the amount of $3,500.

(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the "Register"). The Agent shall give each Lender and
the Borrowers notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrowers, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in Section 12.5(d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.

(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

(g) A Lender may furnish any information concerning the Borrowers, any other
Loan Party or any of their respective Subsidiaries or Affiliates in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants) subject to compliance with
Section 12.8.

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrowers, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

(i) Each Lender agrees that, without the prior written consent of the Borrowers
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

Section 12.6 Amendments. 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrowers or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of the Borrowers). Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders (or the Agent at the written direction of the Lenders), do any of the
following: (i) increase the Commitments of the Lenders (except as contemplated
by Section 2.15) or subject the Lenders to any additional obligations; (ii)
reduce the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, any Loans or Fees or other
Obligations; (iii) reduce the amount of any Fees payable hereunder; (iv)
postpone any date fixed for any payment of any principal of, or interest on, any
Loans or any other Obligations, or extend the expiration date of any Letter of
Credit beyond the Termination Date; (v) change the Commitment Percentages
(except as a result of any increase in the aggregate amount of the Commitments
contemplated by Section 2.15, 3.11(b) or 4.5) or amend or otherwise modify the
provisions of Section 3.2; (vi) modify the definition of the term "Requisite
Lenders", modify in any other manner the number or percentage of the Lenders
(including all of the Lenders) required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section if such modification would have
such effect; or (vii) release any Guarantor from its obligations under the
Guaranty (except as otherwise permitted under Section 7.12(b)) or release any
Borrower from its obligations under the Loan Documents (except as provided in
Section 7.12(c) with respect to Gables-TN). Further, no amendment, waiver or
consent unless in writing and signed by the Agent, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents. Any
amendment, waiver or consent relating to Section 2.2 or the obligations of the
Swingline Lender under this Agreement or any other Loan Document shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender. Any amendment, waiver or consent
relating to Section 2.4 or the obligations or rights of the Issuing Lender under
this Agreement or any other Loan Documents shall, in addition to the Lenders
required hereinabove to take such action, require the written consent of the
Issuing Lender. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto. Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
the Borrowers shall entitle the Borrowers to any other or further notice or
demand in similar or other circumstances.

Section 12.7 Nonliability of Agent and Lenders. 

The relationship between the Borrowers and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrowers and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrowers,
any Subsidiary or any other Loan Party. Neither the Agent nor any Lender
undertakes any responsibility to the Borrowers to review or inform the Borrowers
of any matter in connection with any phase of the Borrowers' business or
operations.

Section 12.8 Confidentiality. 

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrowers in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (b) as reasonably requested by any
bona fide Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Agent's or such Lender's
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; and (f) to the extent such information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers, any Subsidiary,
any other Loan Party or any Affiliate.

Section 12.9 Indemnification. 

(a) Each Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, any affiliate of the Agent and each of the Lenders and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an "Indemnified Party") from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an "Indemnity Proceeding") which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans
or issuance of Letters of Credit hereunder; (iii) any actual or proposed use by
the Borrowers of the proceeds of the Loans or Letters of Credit; (iv) the
Agent's or any Lender's entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrowers; (vi) the fact that the Agent and the Lenders are
creditors of the Borrowers and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the
Borrowers, GBP and their respective Subsidiaries; (vii) the fact that the Agent
and the Lenders are material creditors of the Borrowers and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrowers, GBP and their respective Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Agent or the Lenders may have
under this Agreement or the other Loan Documents; provided, however, that the
Borrowers shall not be obligated to indemnify any Indemnified Party for any acts
or omissions of such Indemnified Party in connection with matters described in
this clause (viii) that constitute gross negligence or willful misconduct; (ix)
any violation or non-compliance by the Borrowers, any Subsidiary or any other
Loan Party of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrowers, the Subsidiaries or the Loan Parties (or their
respective properties) (or the Agent and/or the Lenders as successors to the
Borrowers, the Subsidiaries or any other Loan Party) to be in compliance with
such Environmental Laws; (x) any investigative, administrative or judicial
proceeding (including pre-trial discovery), whether or not any Indemnified Party
shall be designated a party thereto, which may be incurred by any of such
Persons, directly or indirectly relating to or arising out of any actual
proposed use of the proceeds of the Gables Bond Enhancement Letters of Credit;
(xi) any untrue statement or alleged untrue statement of any material fact
contained or incorporated by reference in any Official Statement relating to the
Gables Credit Enhanced Bond or the Gables Bond Enhancement Letters of Credit
(other than information relating to the Issuing Lender and provided by the
Issuing Lender in writing for inclusion therein), or the omission or alleged
omission to state in any Official Statement or other agreement relating to the
Gables Credit Enhanced Bonds or any Gables Bond Enhancement Letters of Credit
any material fact necessary to make such statements, in light of the
circumstances under which they are or were made, not misleading; (xii) the
execution and delivery or transfer of, or payment or failure to pay under, any
Gables Bond Enhancement Letters of Credit; (xiii) the issuance or sale of Gables
Credit Enhanced Bonds; or (xiv) the use of the proceeds of the Gables Credit
Enhanced Bonds. 

(b) The Borrowers' indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrowers, any Subsidiary or any other Loan Party, any shareholder, partner or
other equity holder of the Borrowers, any Subsidiary or any other Loan Party
(whether such shareholder(s) or such other Persons are prosecuting such
Indemnity Proceeding in their individual capacity or derivatively on behalf of
such Person), any account debtor of the Borrowers, any Subsidiary or any other
Loan Party or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against a Borrower and/or
any Subsidiary or a Loan Party.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrowers that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrowers. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnified Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrowers hereunder to indemnify and hold harmless
each such Indemnified Party.

(f) If and to the extent that the obligations of the Borrowers hereunder are
unenforceable for any reason, the Borrowers hereby agree to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrowers' obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.

Section 12.10 Termination; Survival. 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2 and 12.9
and any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4, shall continue in full force and effect and shall
protect the Agent, the Lenders and the Swingline Lender (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

Section 12.11 Severability of Provisions. 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12 GOVERNING LAW. 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13 Counterparts. 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 12.14 Obligations with Respect to Loan Parties. 

The obligations of the Borrowers to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrowers may have that the Borrowers do not control
such Loan Parties.

Section 12.15 Limitation of Liability. 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrowers in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent's or any Lender's affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.16 Entire Agreement. 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto. 

Section 12.17 Construction. 

The Agent, the Borrowers and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and each Lender.

Section 12.18 Joint and Several Liability. 

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

Section 12.19 Time of the Essence. 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.


ARTICLE XIII. ADDITIONAL AGREEMENTS CONCERNING 
OBLIGATIONS OF BORROWERS


Section 13.1 Waiver of Automatic or Supplemental Stay. 

Each of the Borrowers represents, warrants and covenants to the Lenders and
Agent that in the event of the filing of any voluntary or involuntary petition
in bankruptcy by or against the other of the Borrowers at any time following the
execution and delivery of this Agreement, neither of the Borrowers shall seek a
supplemental stay or any other relief, whether injunctive or otherwise, pursuant
to Section 105 of the Bankruptcy Code or any other provision of the Bankruptcy
Code, to stay, interdict, condition, reduce or inhibit the ability of the
Lenders or Agent to enforce any rights it has by virtue of this Agreement, the
Loan Documents, or at law or in equity, or any other rights the Lenders or Agent
has, whether now or hereafter acquired, against the other Borrower or against
any property owned by such other Borrower.

Section 13.2 Waiver of Defenses. 

Each of the Borrowers hereby waives and agrees not to assert or take advantage
of any defense based upon: (a) any incapacity, lack of authority, death or
disability of the other Borrower or any other Person; (b) any failure of the
Lenders or Agent to commence an action against the other Borrower or any other
Person or to file or enforce a claim against the estate (either in
administration, bankruptcy, or any other proceeding) of the other Borrower or
any other Person, whether or not demand is made upon the Lenders or Agent to
file or enforce such claim; (c) any failure of the Lenders or Agent to give
notice of the existence, creation or incurring of any new or additional
indebtedness or other obligation or of any action or nonaction on the part of
any other Person in connection with the Loan Documents, including the waiver of
any conditions to the making of any advance of proceeds of any Loan or the
issuance of any Letter of Credit; (d) any failure on the part of the Lenders or
Agent to ascertain the extent or nature of any collateral or other assets of
Borrowers or any other Loan Party or any insurance or other rights with respect
thereto, or the liability of any party liable for the Loan Documents or the
obligations evidenced or secured thereby, or any failure on the part of the
Lenders or Agent to disclose to the Borrowers any facts any of them may now or
hereafter know regarding the Borrowers, any collateral or other assets of
Borrowers or any other Loan Party, or such other parties; (e) except as
specifically required in the Loan Documents, any notice of intention to
accelerate any of the Obligations or any notice of acceleration of the
Obligations; (f) any lack of acceptance or notice of acceptance of this
Agreement by Lenders or Agent; (g) except as specifically required in the Loan
Documents, any lack of presentment, demand, protest, or notice of demand,
protest or nonpayment with respect to any indebtedness or obligations under any
of the Loan Documents; (h) any lack of notice of disposition or of manner of
disposition of any collateral or other assets of Borrowers or any other Loan
Party; (i) except as specifically required in the Loan Documents, any lack of
other notices to which the Borrowers, or either of them, might otherwise be
entitled; (j) failure to properly record any document or any other lack of due
diligence by the Lenders or Agent in creating or perfecting a security interest
in or collection, protection or realization upon any collateral or in obtaining
reimbursement or performance from any person or entity now or hereafter liable
for the Loan Documents or any obligation evidenced or secured thereby; (k) any
invalidity or irregularity, in whole or in part, of any one or more of the Loan
Documents; (l) the inaccuracy of any representation or other provision contained
in any Loan Document; (m) any sale or assignment of the Loan Documents, in whole
or in part; (n) any sale or assignment by any of the Borrowers or any other
Person of the collateral or other assets of Borrowers or any other Loan Party,
or any portion thereof, whether or not consented to by the Lenders or Agent; (o)
any lack of commercial reasonableness in dealing with any of the collateral or
other assets of Borrowers or any other Loan Party now or hereafter owned by the
other of the Borrowers or any other Loan Party; and (p) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, a
Borrower hereunder (other than indefeasible payment in full).

Section 13.3 Waiver. 

Each of the Borrowers waives, to the fullest extent that each may lawfully so
do, the benefit of all appraisement, valuation, stay, extension, homestead,
exemption and redemption laws which such Person may claim or seek to take
advantage of in order to prevent or hinder the enforcement of any of the Loan
Documents or the exercise by Lenders or Agent of any of their respective
remedies under the Loan Documents and, to the fullest extent that the Borrowers
may lawfully so do, such Person waives any and all right to have the assets of
the other Borrower or any other Loan Party or any assets security for the
Obligations marshaled upon any foreclosure of any Lien securing the Obligations.
Each of the Borrowers further agrees that the Lenders and Agent shall be
entitled to exercise their respective rights and remedies under the Loan
Documents or at law or in equity in such order as they may elect. Without
limiting the foregoing, each of the Borrowers further agrees that upon the
occurrence of an Event of Default, the Lenders and Agent may exercise any of
such rights and remedies without notice to either of the Borrowers except as
required by law or the Loan Documents and agrees that neither the Lenders nor
Agent shall be required to proceed against the other of the Borrowers, any other
Loan Party or any other Person or to proceed against or to exhaust any other
security held by the Lenders or Agent at any time or to pursue any other remedy
in Lender's or Agent's power or under any of the Loan Documents before
proceeding against a Borrower or its assets under the Loan Documents.

Section 13.4 Subordination. 

Each of the Borrowers hereby expressly waives any right of contribution from or
indemnity against the other or any other Loan Party, whether at law or in
equity, arising from any payments made by such Person pursuant to the terms of
this Agreement or the Loan Documents, and each of the Borrowers acknowledges
that it has no right whatsoever to proceed against the other or any other Loan
Party for reimbursement of any such payments. In connection with the foregoing,
each of the Borrowers expressly waives any and all rights of subrogation to the
Lenders or Agent against the other of the Borrowers and the other Loan Parties,
and each of the Borrowers hereby waives any rights to enforce any remedy which
the Lenders or Agent may have against the other of the Borrowers or any other
Loan Party, and any rights to participate in any collateral or any other assets
of the other Borrower or any other Loan Party. In addition to and without in any
way limiting the foregoing, each of the Borrowers hereby subordinates any and
all indebtedness it may now or hereafter owe to such other Borrower to all
indebtedness of the Borrowers to the Lenders and Agent, and agrees with the
Lenders and Agent that neither of the Borrowers shall claim any offset or other
reduction of such Borrower's obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the collateral or
any other assets of the other Borrower or any other Loan Party.


[Signatures on Following Pages]

 

 

 

 

 

 

 







IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




  BORROWERS:   GABLES  REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership

By:  Gables GP, Inc., a Texas corporation, its sole general partner

By:     /s/ Marvin R. Banks, Jr.               
Name: Marvin R. Banks, Jr. 
Title:   Senior Vice President

         [CORPORATE SEAL]

  BORROWERS:   GABLES-TENNESSEE PROPERTIES, L.L.C.,
a Tennessee limited liability company

By:  Gables Realty Limited Partnership, a Delaware
       limited partnership, its authorized member

By:  Gables GP, Inc., a Texas
       corporation, its sole general partner
By:      /s/ Marvin R. Banks, Jr.                   
Name: Marvin R. Banks, Jr.
Title:  Senior Vice President

         [CORPORATE SEAL]

 

 

 

 

 

 


[Signatures Continued on Next Page]

 

 

 

[Signature Page to Credit Agreement date as of February ______, 2003 with
Gables Realty Limited Partnership]

  WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, as a Lender, as
Swingline Lender and as Issuing Lender

By:       /s/ Cathy A. Casey                                
Name:   Cathy A. Casey
Title:   Director

Commitment Amount:

$75,000,000

Lending Office (all Types of Loans):

Wachovia Bank, National Association
191 Peachtree Street, N.E.
Atlanta,  GA   30303
Attention:  Cathy Casey
Telecopy Number:  (404)  332-4066
Telephone Number:  (404)  332-5649

 

 

 

 





 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement dated as of
February _____, 2003 with Gables Realty Limited Partnership]



  JPMORGAN CHASE BANK,
as Co-Documentation Agent and as a Lender

By:      /s/ Susan M. Tate                             
Name:  Susan M. Tate
Title:    Vice President

Commitment Amount:

$30,000,000

Lending Office (all Types of Loans):

JPMorgan Chase Bank
712 Main Street
Houston,  Texas  77002
Attention:  Susan M. Tate
Vice President
Telecopy Number:  (713) 216-2391
Telephone Number: (713) 216-1511





 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement dated as of
February _____, 2003 with Gables Realty Limited Partnership]



  AMSOUTH BANK,
as Syndication  Agent and as a Lender

By:         /s/ David G. Ellis                    
Name:  David G. Ellis
Title:    Officer

Commitment Amount:

$35,000,000

Lending Office (all Types of Loans):

AmSouth Bank
1900 5th Avenue North
AST-9
Birmingham,  Alabama  35203
Attention:  David Ellis
Telecopy Number:  (205) 326-4075
Telephone Number: (205) 581-7646

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement dated as of
February _____, 2003 with Gables Realty Limited Partnership]



  PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender

By:    /s/ Wayne P. Robertson                
Name:   Wayne P. Robertson
Title:   Senior Vice President

Commitment Amount:

$30,000,000

Lending Office (all Types of Loans):

PNC Bank, National Association
One PNC Plaza, 19th Floor
249 5th Avenue
Mail Stop P1-POPP-19-2
Pittsburgh, PA  15222
Attention:  Wayne Robertson
Telecopy Number:  (412) 762-6500
Telephone Number: (412) 762-8452

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement dated as of
February _____, 2003 with Gables Realty Limited Partnership]



  SOUTHTRUST BANK

By:  /s/ Sidney Clapp                             
Name: Sidney Clapp
Title:  Assistant Vice President

Commitment Amount:

$22,000,000

Lending Office (all Types of Loans):

Southtrust Bank
420 North 20th Street
11th Floor
Birmingham,  AL  35203
Attention:  Sidney Clapp
Telecopy Number:  (205) 254-8270
Telephone Number: (205) 254-4183    

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement dated as of
February _____, 2003 with Gables Realty Limited Partnership]



  BANK OF AMERICA, N.A.

By:     /s/ Gretchen Burud                  
Name:  Gretchen Burud
Title:   Managing Director

Commitment Amount:

$20,000,000

Lending Office (all Types of Loans):

Bank of America, N.A.
100 North Tryon Street
NC1-007-16-4
Charlotte,  NC   28255
Attention:  Tracy Guarnera
Telecopy Number:  (704) 409-0177
Telephone Number: (704) 386-0208

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement dated as of
February _____, 2003 with Gables Realty Limited Partnership]



  WELLS FARGO BANK, N.A.

By:    /s/  John S. Misiura                 
Name:  John S. Misiura
Title:    Vice President


Commitment Amount:

$20,000,000

Lending Office (all Types of Loans):

Wells Fargo Bank, N.A.
2859 Paces Ferry Road
Suite 1805
Atlanta,  Georgia  30339
Attention:  Jack Misiura
Telecopy Number:  (770) 435-2262
Telephone Number: (770) 319-5223

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement dated as of
February _____, 2003 with Gables Realty Limited Partnership]



  SUNTRUST BANK

By:     /s/  Nancy B. Richards
Name:  Nancy B. Richards
Title:  Vice President


Commitment Amount:

$20,000,000

Lending Office (all Types of Loans):

SunTrust Bank
8245 Boone Boulevard
8th Floor
Vienna,  Virginia   22182
Attention:  Ms. Nancy B. Richards
Telecopy Number:  (703) 902-9245
Telephone Number: (703) 902-9039

 

 

 

 

 

 

 

 

 